Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 1 of 76




                       EXHIBIT A
     Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 2 of 76




                        SETTLEMENT AGREEMENT AND RELEASE

I. PARTIES

        This Settlement Agreement and Release ("Settlement Agreement" or "Agreement") is

entered into between the United States of America, acting through the United States Department

of Justice ("DOJ"), 1 and on behalf of the Drug Enforcement Admin istration ("DEA") (collectively

referred to herein as the "United States"), and McKesson Corporation ("McKesson").

II. RECITALS

        A.      McKesson is a corporation organ ized and existing under the laws of the State of

Delaware. McKesson 's corporate headquarters and principal place of business is located at One

Post Street, San Francisco, California.

        8.      McKesson is a wholesale distributor of pharmaceuticals, including controlled

substances and non-controlled prescription medications. McKesson distributes pharmaceuticals

through a network of distribution centers located throughout the United States, including

distribution centers located in the following areas: Aurora, Colorado; Aurora, Illinois; Delran, New

Jersey; La Crosse, Wisconsin; Lakeland, Florida; Livonia, M ichigan; Methuen, Massachusetts;

Santa Fe Springs, Californ ia; Washington Courthouse, Ohio; and West Sacramento, California.

McKesson formerly distributed pharmaceuticals through a distribution center located in Landover,

Maryland, which closed in January 2012 (the "Landover Distribution Center"), and in La Vista,

Nebraska, which closed in October 2016. A list ofall McKesson U.S. Pharmaceutical distribution



1
 The Department of Justice is represented by the following 12 U.S. Attorney's Offices: Central District
of California; Eastern District of Californ ia; District of Colorado; Middle District of Florida; Eastern
District of Kentucky; Northern District of Illinois; District of Massachusetts; Eastern District of
Michigan; District ofNebraska; District of New Jersey; Northern District of West Virginia; and Western
District of Wisconsin.
       Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 3 of 76




centers that hold a DEA Certificate of Registration as of the Effective Date of this Agreement is

attached hereto as Appendix A. Collectively, the distribution centers listed in Appendix A and

the Landover Distribution Center are referred to herein as the "McKesson Distribution Centers."

        C.     At times relevant to this Agreement, the McKesson Distribution Centers were

required to operate in accordance with the statutory provisions of the Comprehensive Drug Abuse

Prevention and Control Act of 1970, 21 U.S.C. §§ 801 et seq. (the "CSA" or the "Act"), and the

regulations promulgated thereunder, 21 C.F.R. Part 1300 et seq.

        D.     The DEA is the DOJ component agency primarily responsible for administering the

CSA and the regulations promulgated thereunder, and is vested with the responsibility of

investigating CSA violations.

        E.     The Attorney General, through the United States Attorneys, has primary authority

to bring civi l actions to enforce the CSA and the regulations promulgated thereunder. See 2 L

U.S.C. § 871 and 28 C.F.R. § 0.55(c).

        F.     The regulations promulgated under the CSA include a requirement to design and

operate a system to detect and report "suspicious orders" for controlled substances, as that term is

defined in the regulation. See 21 C.F.R. § 1301.74(b).

        G.      The CSA authorizes the imposition of a civil penalty of up to $ I 0,000 for each

violation of 21 C.F.R. § 130 I.74(b). See 21 U.S .C. §§ 842(a)(5) and (c)(I)(B).

III.    COVERED CONDUCT

        The United States contends that it has certain civil claims against McKesson under 21

U.S.C. §§ 821 , 823, 827, and 842(a)(5) for engaging in the following conduct (the "Covered

Conduct") from January l, 2009, through the Effective Date as that term is defined in Section



                                                 2
     Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 4 of 76




VI(F) (the "Covered Time Period"):

       A.      McKesson failed to maintain effective controls against diversion of particular

control led substances into other than legitimate medical, scientific, and industrial channels by sales

to certain of its customers in violation of the CSA and the CSA's implementing regulations at

McKesson Distribution Centers, including the following specific centers:

Aurora, Colorado;
Aurora, Illinois;
Delran, New Jersey;
La Crosse, Wisconsin;
Lakeland, Florida;
Landover, Maryland;
La Vista, Nebraska;
Livonia, Michigan;
Methuen, Massachusetts;
Santa Fe Springs, California;
Washington Courthouse, Ohio; and
West Sacramento, California.

       B.      In 2008, McKesson entered into a settlement agreement with the DOJ and a

Memorandum of Agreement with the DEA (collectively referred to herein as the "2008

Agreements") arising out of, among other things, McKesson' s failure to report suspicious orders

of controlled substances to the DEA when discovered, as required by and in vio lation of2 l C.F.R.

§ 130 l.74(b) and 21 U.S.C. § 842(a)(5).        As a result of the 2008 Agreements, McKesson

developed a Controlled Substance Monitoring Program ("CSMP") in which McKesson recognized

that it had a duty to monitor its sales of all controlled substances and report suspicious orders to

the DEA. McKesson failed to properly monitor its sales of controlled substances and/or report

suspicious orders to the DEA, in accordance with McKesson's obligations under the 2008

Agreements, the CSA, and 21 C.F.R. § 1301.74(b).

       C.      McKesson failed to follow the procedures and policies set forth in the McKesson


                                                  3
      Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 5 of 76




CSMP to detect and disclose suspicious orders of controlled substances. Among other things,

McKesson fa iled to conduct adequate due diligence of its customers, failed to keep complete and

accurate records in the CSMP files maintained for many of its customers, and bypassed suspicious

order reporting procedures set forth in the McKesson CSMP.

        D.      In addition, McKesson failed to inform the DEA Field Division Offices and/or DEA

Headquarters of suspicious orders of controlled substances made by its customers during the

Covered Time Period, including orders ofunusual size, orders deviating substantially from normal

patterns, and orders of unusual frequency, as required by and in violation of21 C.F.R. § 130 l .74(b),

21 U.S.C. § 842(a)(5), and the 2008 Agreements.

        E.     McKesson failed to report suspicious orders for controlled substances in

accordance with the standards identified and outlined by the DEA in three letters from the DEA's

Deputy Assistant Administrator, Office of Diversion Control, sent to every registered

manufacturer and distributor, including McKesson, on September 27, 2006, February 7, 2007, and

December 27, 2007.

       F.      Certain McKesson Distribution Centers distributed controlled substances to

pharmacies even though those Distribution Centers should have known that the pharmacists

practicing with in those pharmacies had failed to fu lfill their corresponding responsibility to ensure

that controlled substances were dispensed pursuant to prescriptions issued for legitimate medical

purposes by practitioners acting in the usual course of their professional practice, as required by

21 C.F.R § I 306.04(a).

IV.    ACCEPTANCE OF RESPONSIBILITY

       A.      On or about September 27, 2006, February 7, 2007, and December 27, 2007, DEA ' s



                                                  4
     Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 6 of 76




Deputy Assistant Administrator, Office of Diversion Control, sent letters to every entity in the

United States that was registered with DEA to manufacture or distribute controlled substances,

including McKesson (the "DEA Letters"). The DEA Letters contained, among other things,

guidance for the identification and reporting of suspicious orders to DEA, as required by 21 C.F.R.

§ I301.74(b). McKesson acknowledges that, at various times during the Covered Time Period, it

did not identify or report to DEA certain orders placed by certain pharmacies which should have

been detected by McKesson as suspicious based on the guidance contained in the DEA Letters

about the requirements set forth in 21 C.F.R. § 1301.74(b) and 21 U.S.C. § 842(a)(5). McKesson

has taken steps to prevent such conduct from occurring in the future, including the measures

delineated in the Compliance Addendum. The Compliance Addendum is an attachment to the

Administrative Memorandum of Agreement (the "2017 MOA'') entered into by McKesson and

DEA contemporaneously with this Agreement. The Compliance Addendum and the 2017 MOA

are attached hereto as Appendix B.

       B.      On or about May 2, 2008, DEA and McKesson entered into an Administrative

Memorandum of Agreement (the "2008 MOA''). The 2008 MOA provided, among other things,

that McKesson maintain a compliance program designed to detect and prevent the diversion of

controlled substances, inform DEA of suspicious orders as required by 21 C.F.R. § 1301.74(b),

and follow procedures established by its CSMP. McKesson acknowledges that, at various times

during the Covered Time Period, it did not identify or report to DEA certain orders placed by

certain pharmacies, which should have been detected by McKesson as suspicious, in a manner

fully consistent with the requirements set forth in the 2008 MOA. McKesson has taken steps to




                                                5
     Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 7 of 76




prevent such conduct from occurring in the future, including the measures delineated in the

Compliance Addendum.

V.      TERMS AND CONDITIONS

        In consideration of the mutual promises, covenants, and obligations set forth 1n this

Settlement Agreement, the United States and McKesson agree as follows:

        A.     McKesson shall pay the United States the sum of One Hundred Fifty Million

Dollars ($150,000,000.00) (the "Settlement Amount") within five (5) business days of the

Effective Date of this Settlement Agreement, by electronic funds transfer ("EFT") pursuant to

written instructions to be provided by the United States.

        8.     In consideration of the fulfillment of the payment of the Settlement Amount, the

United States agrees to:

                1.     Fully and finally release McKesson and all McKesson facilities,
                       including McKesson subsidiary entities, affiliates, and registrants,
                       (collectively, the " Released Parties") from any and all civil penalty
                       claims under 21 U.S.C. § 842 that the United States could have
                       asserted, or may assert in the future, against McKesson related to the
                       Covered Conduct; and

               2.      Refrain from filing any action for civil penalty claims under 21
                       U.S.C. § 842 by any U.S. Attorney's Office and/or DOJ based on
                       the Covered Conduct.

       C.       Nothing in this Settlement Agreement shall prohibit or limit any other agency

w ithin DOJ or any other law enforcement, administrative, or regulatory agency ofthe United States

from initiating administrative, civil, or criminal proceedings with respect to the Covered Conduct.

DEA shall, as obligated in fulfilling its statutory duties, assist and cooperate with any agency that

has initiated or initiates an investigation, action, or proceeding involving the Covered Conduct,

but will not otherwise initiate or refer any civil action to any U.S. Attorney 's Office or to any


                                                 6
     Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 8 of 76




component of DOJ, based on the Covered Conduct.

       D.      McKesson fully and finally releases the United States, its agencies, employees,

servants, and agents from any claims (including for attorney's fees, costs, and expenses of every

kind and however denominated) which McKesson has asserted, could have asserted, or may asse1t

in the future against the United States, its agencies, employees, servants, and agents, related to the

Covered Conduct and the investigation and prosecution thereof by the United States.

       E.      Notwithstanding any term of this Settlement Agreement, specifically reserved and

excluded from the scope and terms ofthis Settlement Agreement, and the releases set forth herein,

as to any entity or person (including McKesson) are the following:

               l.        Any potential criminal liability;

               2.        Any civil, criminal , or administrative liability arising under Title 26,
                         United States Code (the Internal Revenue Code);

               3.        Any civil or administrative liability to the United States for any
                         conduct other than the Covered Conduct, as described in paragraph
                         ITI(A)-(F); and

               4.        Any liability based upon any obligation created by or arising under
                         this Settlement Agreement.

       F.      Contemporaneously with the execution of this Settlement Agreement, McKesson

will enter into the 2017 MOA, which will resolve administrative claims that DEA has or may have

against McKesson related to the Covered Conduct. See Appendix B. McKesson acknowledges

that it is required to comply with the controlled substance record keeping and reporting

requirements of the CSA.       McKesson represents that it has taken, is taking, and will be taking

further good faith actions to detect and prevent diversion.      See Compliance Addendum attached

hereto in Appendix B .



                                                    7
     Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 9 of 76




       G.      Nothing in this Settlement Agreement shall prevent, preclude, limit, or prejudice

the right of the United States to enforce the CSA by commencing a civil or administrative action

against McKesson for violations of the CSA, and regulations promulgated thereunder, unrelated

to the Covered Conduct as described in Section III of this Settlement Agreement or which occur

after the Effective Date of this Settlement Agreement.

       H.      McKesson agrees that any and all costs it has, will, or may incur in connection with

this matter - including payment of the Settlement Amount under this Settlement Agreement,

attorney 's fees, costs of investigation, negotiation, future compliance efforts, and remedial action

- shall be unallowable costs (as defined in the Federal Acquisition Regulation, 48 C.F.R. § 31.205­

47; and in Titles XVIII and XIX of the Social Security Act, 42 U.S.C. §§ l 395-1395kkk- l and

1396-1396w-5; and the regulations and official program directives promulgated thereunder) for

government contracting accounting and for purposes of any government reimbursement program.

       I.      McKesson warrants that it has reviewed its financial situation and that it cuiTently

is solvent within the meaning of 11 U.S.C. §§ 547(b)(3) and 548(a)(l )(B)(ii)(I), and will remain

solvent following its payment to the United States of the Settlement Amount. Furthermore, the

Parties warrant that, in evaluating whether to execute this Settlement Agreement, they (a) intended

that the mutual promises, covenants, and obligations set forth herein constitute a contemporaneous

exchange for new value given to McKesson, within the meaning of 11 U.S.C. § 547(c)(1); and (b)

concluded that the mutual promises, covenants, and obligations set forth herein do, in fact,

constitute such a contemporaneous exchange. In addition, the Parties warrant that the mutual

promises, covenants, and obligations set forth herein are intended to and do, in fact, represent a

reasonably equivalent exchange of value which is not meant to hinder or delay payment to, or to



                                                 8
    Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 10 of 76




defraud any entity to which McKesson was or became indebted on or after the date of this transfer,

all with in the meaning of I l U.S.C. § 548(a)(l).

       J.      If, within 91 days of the Effective Date of this Settlement Agreement or of any

payment made hereunder, McKesson commences, or a third-party commences, any case,

proceeding, or other action under any law relating to bankruptcy, insolvency, reorganization, or

relief of debtors, (i) seeking to have any order for relief of McKesson's debts, or seeking to

adjudicate McKesson as bankrupt or insolvent; or (ii) seeking appointment of a receiver, trustee,

custodian, or other similar official for McKesson or for all or any substantial part of McKesson's

assets, McKesson agrees as follows:

                   l. McKesson's obligations under this Settlement Agreement may not
                   be avoided pursuant to 11 U.S.C. §§ 547 or 548, and McKesson will not
                   argue or otherwise take the position in any such case, proceeding, or
                   action that: (i) McKesson's obligations under this Settlement Agreement
                   may be avoided under 11 U.S .C. §§ 547 or 548; (ii) McKesson was
                   insolvent at the time this Settlement Agreement was entered into, or
                   became insolvent as a result of the payment made to the United States
                   hereunder; or (iii) the mutual promises, covenants, and obligations set
                   forth in this Settlement Agreement do not constitute a contemporaneous
                   exchange for new value given to McKesson;

                   2. If McKesson's obligations under this Settlement Agreement are
                   avoided for any reason, including, but not limited to, through the
                   exercise of a trustee's avoidance powers under the Bankruptcy Code,
                   the Unjted States, at its sole option, may rescind the releases in this
                   Settlement Agreement, and bring any civil claims that would otherwise
                   be covered by the release provided in Paragraph 2, above. McKesson
                   agrees that (i) any such claims, actions, or proceedings brought by the
                   United States are not subject to an "automatic stay" pursuant to 11
                   U.S.C. § 362(a) as a result of the action, case, or proceeding described
                   in the first clause of this Paragraph, and that McKesson will not argue
                   or otherwise contend that the United States' claims, actions, or
                   proceedings are subject to an automatic stay; (ii) that McKesson will not
                   plead, argue, or otherwise raise any defenses under the theories of
                   statute of limitations, !aches, estoppel, or similar theories, to any such
                   civil or administrative claims, actions, or proceeding which are brought


                                                 9
    Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 11 of 76




                   by the United States within 90 calendar days of written notification to
                   McKesson that the releases herein have been rescinded pursuant to this
                   Paragraph, except to the extent such defenses were available on the
                   Effective Date of the Settlement Agreement; and (iii) the United States
                   may pursue any and all claims it had as of July I, 2014, in the case,
                   action, or proceeding referenced in the first clause of this Paragraph, as
                   well as in any other case, action, or proceeding; and

                   3. McKesson acknowledges that its agreements in this Paragraph are
                   provided in exchange for valuable consideration provided by and
                   through this Settlement Agreement.

        K.     Each Party to this Settlement Agreement will bear its own legal expenses and other

costs incurred in connection with this matter, including those for the preparation and performance

of th is Settlement Agreement.

        L.     This Settlement Agreement is intended to be for the benefit of the Parties only.

       M.      McKesson represents that this Settlement Agreement is freely and voluntarily

entered into, without any degree of duress or compulsion whatsoever.               McKesson also

acknowledges that it was represented by legal counsel of its choosing throughout the negotiation

and execution of this Settlement Agreement.

       N.      McKesson consents to the disclosure of this Settlement Agreement, information

about this Settlement Agreement, and the settlement memorialized herein by the United States to

the public.

       0.      Nothing in this Settlement Agreement constitutes an agreement by the United States

concerning characterization of the Settlement Amount for purposes of Title 26 of the United States

Code (Internal Revenue Code).




                                                10
      Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 12 of 76




VI.     GENERAL PROVISIONS

        A.     Governing Law: This Settlement Agreement is governed by the laws ofthe United

States of America. The Parties agree that the exclusive jurisdiction and venue for any dispute

arising between and among the Parties regarding this Settlement Agreement and its terms shall be

the United States District Court for the Northern District of West Virginia.

        B.     Headings: The section and paragraph headings in this Settlement Agreement are

inserted solely for the convenience of the Parties and shall not be construed to be part of or in any

way affect the substantive provisions of this Settlement Agreement.

        C.     Merger Clause: This Settlement Agreement, including Attachments, constitutes

the complete agreement and understanding by and between the United States and McKesson with

respect to the settlement of claims against McKesson arising out of the Covered Conduct and no

promises, agreements, or understandings, written or oral, not conta ined herein shall be of any force

or effect. This Settlement Agreement may be amended at any time by mutual consent of the

parties hereto, with any such amendment to be invalid, unless in writing, signed by an authorized

agent of McKesson and an authorized representative of the United States.

        D.     Counterparts:    This Settlement Agreement may be executed in counterparts,

each of which constitutes an original and all of which constitute one and the same agreement.

Copies or facsimiles of signatures shall constitute acceptable, binding signatures for purposes of

this Settlement Agreement.

        E.     Binding: This Settlement Agreement is binding on McKesson and its successors,

transferees, and assigns.




                                                 11
    Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 13 of 76




          F.    Effective Date:   This Settlement Agreement shall be effective when the last

s ignatory to this Settlement Agreement executes the Agreement.

          G.    Drafting: For purposes of construing this Settlement Agreement, this Agreement

shall be deemed to have been drafted by all Parties to this Agreement and shall not, therefore, be

construed against any Party for that reason in any subsequent dispute.

          H.    Authority to Sign:    Each person who signs this Settlement Agreement in a

representative capacity warrants that he or she is fully authorized to do so.      The government

signatories represent that they are signing this Settlement Agreement in their official capacities.

          IN WITNESS WHEREOF, the United States and McKesson have duly executed this

Settlement Agreement with the intent to be bound by the terms, conditions, and representations

herein.




                                                 12
   Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 14 of 76




                         THE UNITED ST.ATE OF AMERICA




Dated:   I   ~ '~~ I > ,, "



Dated:
                                           Robert C. Troyer
                                           Acting U.S. Attorney
                                           District of Colorado




                                      13
  Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 15 of 76




                            THE UNITED STATES OF AMERICA




              I
         '] ', /l_,
                      /_l
                      II
Dated:




Dated: _ _ _ __
                                             John W. Vaudreuil
                                             U.S. Attorney
                                             Western District of Wisconsin




Dated: _ __ __
                                             Barbara L. McQuade
                                             U.S. Attorney
                                             Eastern District of Michigan




Dated: _ _ _ __
                                             Kerry B. Harvey
                                             U.S. Attorney
                                             Eastern District of Kentucky




                                        14
    Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 16 of 76




                     T HE UNITED STATES OF AMERICA




Dated: _ _ _ __
                                          Zachary T. Fardon
                                          U.S. Attorney
                                          l\01 them Distri1.:t o f Illinois




                                                                                                         '/
Dated   ;/4 /,. i1
         i
                                        '-....    ">) I • .
                                                 :..- J.,.,

                                          John W. Vaudreuil
                                                              !
                                                                  I   /
                                                                            I
                                                                                I

                                                                          / C-~,.
                                                                              •• • ,_ / I ..
                                                                                               •
                                                                                                         I
                                                                                                        , I'
                                                                                                   C. ,__r




                                          U.S. Attorney
                                          Western District of Wisconsin




Dated: - - - - ­
                                          Barbara L. McQuade
                                          U.S. Attorney
                                          Eastern District of ~lichigan




Dated: - - - - -
                                          Kerry B. Han-cy
                                          u.S. Attorney
                                          Eastern District of Kentucky




                                   14
    Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 17 of 76




                     THE UNITED STATES OF AMERICA




Dated:   -----
                                         Zachary T. Fardon
                                         U.S. Attorney
                                         Northern District of Illinois




Dated: _ _ __ _
                                         John W. Vaudreuil
                                         U.S. Attorney
                                         Western D istrict of Wisconsin




Dated:   01-05-17
                                         Barbara L. McQuade
                                         U.S. Attorney
                                         Eastern District of Michigan




Dated: _ _ _ __
                                         Kerry B. Harvey
                                         U.S. Attorney
                                         Eastern District of Kentucky




                                    14
   Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 18 of 76




                   THE UNITED ST ATES OF AMERICA




Dated: - - - - -
                                      Zachary T. Fardon
                                      U.S. Attorney
                                      Northern District of Illinois




Dated: - - - - -
                                      John W. Vaudreuil
                                      U.S. Attorney
                                      Western District of Wisconsin




Dated: _ _ _ __
                                      Barbara L. McQuade
                                      U.S. Attorney
                                      Eastern District of Michigan




Dated: - - - - -                      K         ~*
                                      Ker'i;1; Harvey~
                                      U.S. Attorney
                                      Eastern District of Kentucky




                                 14
  Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 19 of 76

                                                                         I



                                                                         .~
                       THE UNITED STATES OF AMERICA                      r
                                                                         I


Dated:   f
         I
             /L(// 1
                                        D~
                                        U.S. Attorney
                                        District ofNebraska




Dated: _ _ _ __
                                        Phillip A. Talbert
                                        U.S. Attorney
                                        Eastern District of California




Dated: _ _ _ __
                                        Carmen M. Ortiz
                                        U.S. Attorney
                                        District of Massachusetts




Dated: _ __ __
                                        Paul J. Fishman
                                        U.S. Attorney
                                        District of New Jersey




                                   15
  Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 20 of 76




                    THE UNITED STATES OF AMERICA




Dated: _ _ _ __
                                       Deborah R. Gi lg
                                       U.S. Attorney
                                       District of Nebraska




Dated:
                                   ~   PhillipA.Tl/ert
                                       U.S. Attorney
                                       Eastern District of Cali fornia




Dated: _ _ _ __
                                       Carmen M. Ortiz
                                       U.S. Attorney
                                       District of Massachusetts




Dated: _ _ __ _
                                       Paul J. Fishman
                                       U.S. Attorney
                                       District of New Jersey




                                  15
    Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 21 of 76




                      THE UNITED STATES OF AMERICA




Dated: - - - - -
                                        Deborah R. Gilg
                                        U.S. Attorney
                                        District ofNebraska




Dated: _ __ __
                                        Phillip A. Talbert
                                        U.S. Attorney
                                        Eastern District of California




Dated:   J I ' II r
         VT    I
                                          ~kb             Yb,~­
                                        Carmen M. O r t i z ~
                                        U.S. Attorney
                                        District ofMassachusetts




Dated: - - - - -
                                        Paul J. Fishman
                                        U.S. Attorney
                                        District ofNew Jersey




                                   15
  Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 22 of 76




                   THE UNITED STATES OF Al\tlERJCA




Dated: - - - - -
                                       Deborah R. Gilg
                                       U.S. Attorney
                                       District of Nebraska




Dated: _ _ _ __
                                       Phillip A. Talbert
                                       U.S. Attorney
                                       Eastern District of California




Dated: _ _ _ __
                                       Carmen M. Ortiz
                                       U.S. Attorney
                                       District of Massachusetts




Dated:                                          llv
                                       Paul J. Fishma1
                                       U.S. Attorney
                                              df
                                       District \ New Jersey




                                  15
   Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 23 of 76




                     THE UNITED STATES OF AMERICA




Dated: - - - - -
                                       A. Lee Bentley,
                                       U.S. Attorney
                                       Middle District of Florida




Dated: - - - ­   -
                                       Eileen M. Decker
                                       U.S. Attorney
                                       Central District of California




Dated: - -- - -
                                       WendyH. Goggin
                                       Chief Counsel
                                       U.S. Drug Enforcement Administration




                                  16
   Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 24 of 76




                       THE UNITED STATES OF AMERICA




Dated: _ _ _ __
                                        A. Lee Bentley, III
                                        U.S. Attorney
                                        Middle District of Florida




Dated: J /   5   /,7
                                        Eileen M. Decker
                                        U.S. Attorney
                                        Central District of California




Dated: _ __ __
                                        Wendy H. Goggin
                                        Chief Counsel
                                        U.S. Drug Enforcement Administration




                                   16
   Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 25 of 76




                    THE UNITED STATES OF AMERICA




Dated:   -+----­
                                       A. Lee Bentley, Ill
                                       U.S. Attorney
                                       Middle District of Florida




Dated: _ __ __
                                       Eileen M. Decker
                                       U.S. Attorney
                                       Central District of California




                                   ~//{trs r­
                                        hief Counsel
                                       U.S. Drug Enforcement Administration




                                  16
  Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 26 of 76




                       McKESSON CORPORATION




Dated:                           .,t?-;,4_        ~
                                Lori A. Scheel@             c==c...;;===---- - - - -
                                Exccutive Vice President. General Counsel and
                                Chief Compliance Officer for
                                McKesson Corporation




Dated:   \ / · ) /11
                                Geoffrey   l   H~bart
                                Covington & Burling LLP
                                Counsel for McKesson Corporation




                                  17
    Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 27 of 76




                 ADMINISTRATIVE MEMORANDUM OF AGREEMENT

      This Administrative Memorandum of Agreement ("Agreement") is entered into by and
between the United States Department of Justice, Drug Enforcement Administration ("DEA")
and McKesson Corporation ("McKesson") (each a "Party" and collectively the "Parties").

                                        APPLICABILITY

        This Agreement shall be applicable to McKesson and any facility owned or operated by
McKesson US Pharmaceutical registered, or who may become registered, with DEA to
distribute, or otherwise handle controlled substances. The current list of applicable facilities is
identified in Appendix A.
                                         BACKGROUND

1.     McKesson is registered with DEA at the facilities listed in Appendix A as distributors of
Schedule II-Y controlled substances under provisions ofthe Comprehensive Drug Abuse
Prevention and Control Act of 1970, 21 U.S.C. § 801 et seq., ("CSA" or "the Act"). See
Appendix A. Collectively, the distribution centers listed in Appendix A and the former
Landover, Maryland distribution center are referred to herein as the "McKesson Distribution
Centers."

2.    In May 2008, McKesson entered into a Settlement and Release Agreement and
Administrative Memorandum of Agreement ("2008 MOA") with DEA. See Appendix 8 .

3.    McKesson's Aurora, Colorado, distribution facility ("McKesson Aurora"), located at
14500 East 39th Ave., Aurora, Colorado 80011, is registered with DEA as a distributor of
Schedule Il-V controlled substances pursuant to DEA Certificate of Registration PM0018425.

4.   On March I 2, 2013, DEA executed an Administrative lnspection Warrant ("AIW") at
McKesson Aurora.

 5.      Between March 20 I 3 and the present, DEA executed one (1) additional AlW and served
numerous administrative subpoenas and conducted a number of cyclic inspections at various
McKesson US Pharmaceutical distribution centers nationwide including McKesson's
Washington Court House, Ohio, distribution center ("McKesson WCH"), DEA Certificate of
Registration RM0220688, located at 3000 Kenskill Avenue, Washington Court House, Ohio
43160; McKesson's Livonia, Michigan, distribution center ("McKesson Livonia"), DEA
Certificate of Registration 0030849, located at 38220 Plymouth Road, Livonia, Michigan 48150;
McKesson's Lakeland, Florida, distribution center ("McKesson Lakeland"), DEA Certificate of
Registration PM0000771, located at 1515 Kendrick Lane, Lakeland, Florida 33805; McKesson's
Methuen distribution center ("McKesson Methuen"), DEA Certificate of Registration
PM0020850, located at 9 Aegean Drive, Methuen, Massachusetts 01844; McKesson's Chicago
distribution center ("McKesson Chicagoland"), DEA Certificate of Registration RM0380484,
located at 1955 McKesson Street, Suite l OI, Aurora, Illinois 60502; McKesson's Delran, New
Jersey, distribution center ("McKesson Delran"), DEA Certificate of Registration RMO 173055,
located at 400 Delran Parkway, Delran, New Jersey 08075; McKesson 's Lacrosse, Wisconsin

(00284097}
       Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 28 of 76




distribution center, ("McKesson Lacrosse"), DEA Certificate of Registration RM0220537,
locnted at 3003 Airport Road, Lacrosse, Wisconsin 54603; McKesson's La Vista, Nebraska,
distribution center ("McKesson La Vista"), DEA Certificate of Registration PM0038693, located
at 7009 South 108th Street, La Vista, Nebraska 68128; McKesson's Ruther Glen, Virginia,
distribution center ("McKesson Ruther Glen"), DEA Certificate of Registration RM0424363,
located at 10504 McKesson Drive, Ruther Glen, Virginia 22546; and McKesson's West
Sacramento, California, distribution center ("McKesson West Sacramento"), DEA Certificate of
Registration PM002 I 535, located at 3775 Seaport Boulevard, West Sacramento, California
95691 .

6.       On or about August 13, 2014, McKesson received a letter from the U.S. Attorney for the
District of Colorado (the "August 13, 20 I 4 Letter") setting forth allegations that McKesson
failed to "maintain[] ... effective controls against diversion of particular controlled substances,"
21 U.S.C. § 823(b)(l), and failed to "design and operate a system to disclose to the registrant
suspicious orders of controlled substances," 21 C.F.R. § 130 l .74(b). This letter described certain
civil penalties that the U.S. Attorney for the District of Colorado could seek in Colorado and
elsewhere in connection with that alleged conduct.

  7.     On or about November 14, 2014, McKesson received a letter (dated November 4, 2014)
 from the DEA Office of Chief Counsel, Diversion Regulatory and Litigation Section, stating
 that DEA was separately pursuing administrative action against McKesson Aurora for the
 conduct outlined in the August 13, 2014 Letter. DEA also stated that the allegations regarding
 McKesson's failure to "maintain[] . .. effective controls against diversion of particular
 controlled substances," 21 U.S.C. § 823(b)(l), and failure to "design and operate a system to
 disclose to the registrant suspicious orders of controlled substances," 21 C.F.R. § I 301. 74(b)
 was national in scope, and that DEA was also pursuing administrative investigations of such
 alleged failures at McKesson WCI-I, McKesson Livonia, McKesson Lakeland, McKesson
 Methuen, McKesson Chicagoland, McKesson Delran, McKesson LaCrosse, McKesson La
 Vista, McKesson Ruther Glen, and McKesson West Sacramento.

  8.     As of the date of this Agreement, DEA has not issued Orders to Show Cause ("OTSCs")
 against any of McKesson's DEA-registered distribution centers.

                             STIPULATION AND AGREEMENT

        ln lieu of commencing and pursuing administrative litigation against the DEA
registrations of an unknown number of McKesson's distribution centers, McKesson and DEA
agree as follows:

                                             l. General

l.       Intention of Parties to Effect Settlement. In order to avoid the uncertainty and expense of
litigation, and in funherance of the Parties' belief that a settlement is in the public interest, the
Panies desire to settle and resolve, and hereby do settle and resolve, the administrative matters
within DEA 's enforcement authority as those matters relate to the conduct described further



                                             2
    Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 29 of 76




below. The Parties further believe that the terms and conditions of this senlement as set forth
below represent a complete resolution of this matter.

2.       Acceptance of Responsibility. On or about September 27, 2006, February 7, 2007 and
December 27, 2007, DEA's Deputy Assistant Administrator, Office of Diversion Control, sent
letters to every entity in the United States that was registered with DEA to manufacture or
distribute controlled substances, including McKesson (the "DEA Letters"). The DEA Letters
contained, among other things, guidance for the identification and reporting of suspicious orders
to DEA, as required by 21 C.F.R. § 130 I. 74(b). McKesson acknowledges that, at various times
during the period from January l, 2009 up through and including the Effective Date of this
Agreement (the "Covered Time Period"), it did not identify or report to DEA certain orders
placed by certain pharmacies which should have been detected by McKesson as suspicious based
on the guidance contained in the DEA Letters about the requirements set forth in 21 C.F.R. §
1301.74(b) and 21 U.S.C. § 842(a)(5). McKesson has taken steps to prevent such conduct from
occurring in the future, including the measures delineated in the Compliance Addendum.

        On or about May 2, 2008 , DEA and McKesson entered into an Administrative
Memorandum of Agreement (the ''2008 MOA''). The 2008 MOA provided among other things,
that McKesson maintain a compliance program designed to detect and prevent the diversion of
controlled substances, inform DEA of suspicious orders as required by 21 C.F.R. § 1301.74(b),
and follow procedures established by its Controlled Substance Monitoring Program ("CSMP").
McKesson acknowledges that, at various times during the Covered Time Period, it did not
identify or report to DEA certain orders placed by certain pharmacies, which should have been
detected by McKesson as suspicious, in a manner fully consistent with the requirements set forth
in the 2008 MOA. McKesson has taken steps to prevent such conduct from occurring in the
future, including the measures delineated in the Compliance Addendum.

3.     Covered Conduct. For purposes of this Agreement, "Covered Conduct" shall mean the
following conduct alleged by the Government for the Covered Time Period:

           a. McKesson failed to maintain effective controls against diversion of particu,lar
              controlled substances into other than legitimate medical, scientific and industrial
              channels by sales to certain of its customers in violation of the CSA and the
              CSA's implementing regulations, 21 C.F.R. Part 1300 et seq., at the McKesson
              Distribution Centers, including the following:

              Aurora, Colorado;
              Aurora, Illinois;
              Delran, New Jersey;
              LaCrosse, Wisconsin;
              Lakeland, Florida;
              Landover, Maryland;
              La Vista, Nebraska;
              Livonia, Michigan;
              Methuen, Massachusetts;
              Santa Fe Springs, California;


                                              3
    Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 30 of 76




                Washington Courthouse, Ohio; and
                West Sacramento, California.

           b. ln 2008, McKesson entered into a Settlement Agreement with the Department of
              Justice and a Memorandum of Agreement with DEA (collectively referred to
              herein as the "2008 Agreements") related to, among other things, McKesson's
              failure to report suspicious orders of controlled substances to DEA when
              discovered, as required by and in violation of21 C.F.R. § 1301.74(b) and 21
              U.S.C. § 842(a)(5). As a result of the 2008 Agreements, McKesson developed a
              Controlled Substance Monitoring Program ("CSMP"), in which McKesson
              recognized that it had a duty to monitor its sales of all controlled substances and
              report suspicious orders to DEA McKesson failed to properly monitor its sales
              of controlled substances and/or report suspicious orders to DEA, in accordance
              with McKesson's obligations under the 2008 Agreements, the Act, and 21 C.F.R.
              § 130l.74(b);

           c. McKesson failed to follow the procedures and policies set forth in the McKesson
              CSMP to detect and disclose suspicious orders of controlled substances. Among
              other things, McKesson failed to conduct adequate due diligence of its customers,
              failed to keep complete and accurate records in the CSMP files maintained for
              many of its customers, and bypassed suspicious order reporting procedures set
              forth in the McKesson CSMP;

           d. In addition, McKesson failed to inform the DEA Field Division Offices and/or
              DEA Headquarters of certain suspicious orders of controlled substances made by
              its customers during the relevant time period, including orders of unusual size,
              orders deviating substantially from normal patterns, and orders of unusual
              frequency, as required by and in violation of21 C.F.R. § 1301.74(b), 21 U.S.C.
              § 842(a)(5), and the 2008 Agreements;

           e. McKesson failed to report suspicious orders for certain controlled substances in
              accordance with the standards identified and outlined in the DEA Letters; and

           f.   The McKesson Distribution Centers distributed controlled substances to
                pharmacies even though those McKesson Distribution Centers should have
                known that the pharmacists practicing within those pharmacies had fai led to fulfill
                their corresponding responsibility to ensure that controlled substances were
                dispensed pursuant to prescriptions issued for legitimate medical purposes by
                practitioners acting in the usual course of their professional practice, as required
                by 21 C.F.R § 1306.04(a).

4.     Effect of 2008 MOA. To the extent that there are obligations contained in the 2008
MOA that survived the expiration of the stated term of the 2008 MOA, those te1ms are
superseded by the obligations contained in this Agreement.




                                             4
    Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 31 of 76




5.      Term of Agreement. The obligations contained in this Agreement shall remain in full
force and effect for a period of five (5) years from the Effective Date ofthis Agreement unless
DEA agrees in writing to an earlier termination.

                                    IL Terms and Conditions

L      Obligations of McKesson.

           a. McKesson agrees to maintain a compliance program intended to detect and
              prevent diversion of controlled substances as required under the CSA and
              applicable implementing regulations. McKesson acknowledges and agrees that
              the obligations undertaken in this Agreement and the Compliance Addendum are
              designed, in part, to meet its obligations under the CSA and its implementing
              regulations.

          b. Beginning on the first full calendar month <\fter the Effective Date, McKesson
             shall provide DEA Headquarters with an unedited file of all transactions of non­
             ARCOS reportable controlled substances, This information will be in the format
             that Automation of Reports and Consolidated Orders System ("ARCOS") data is
             submitted to DEA, and will be uploaded to the following web address:
             https://www.deadiversion.usdoj.gov/deareports/. The files shall be due by the
              15th of each calendar month for the previous calendar month's report. This
             requirement does not supplant the requirement to report ARCOS data in the time
             and manner required by DEA regulations. The Parties agree that the report does
             not otherwise constitute the basis for McKesson's compliance with recordkeeping
             and repoiting requirements under the CSA or applicable jmplementing
             regulations. The Parties agree that such report is not required under the CSA or
             its implementing regulations and that the accuracy of the report or the failure to
             file such a report is not a basis for a violation of 21 U.S.C. § 842(a)(5).

          c. ln satisfacrion of its obligation under the CSA's implementing regulations and as
              agreed to pursuant to this Agreement for each McKesson distribution center
              registrant to "infonu. the Field Division Office of the Administration in [its} area
              of suspicious orders," 2 l C.F.R. § 1301.74(6), McKesson shall transmit
              Suspicious Order Reports to DEA Headquarters at the end of each business day.
              McKesson shall submit the daily Suspicious Order Reports in the format that
              ARCOS data is submitted to DEA, and the reports will be uploaded to the
              following web address: https://www.deadiversion.usdoj.gov/deareports/. This
              obligation will continue during the term of this Agreement w1less and until DEA
              ad_vises McKesson otherwise in writing.

          d. McKesson agrees that its authority to distribute all controlled substances from its
             McKesson Aurora distribution center, DEA Certificate ofRegistration
             PMOO l 8425, will be suspended for a period of three (3) years commencing from
             the Effective Date of this Agreement (the ''Aurora Suspension Period"). This
             suspension shall not apply ro or limjt McKesson's authority to distribute, or

                                            5
     Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 32 of 76




                   operations involving, List T Chemical products at or from the Aurora distribution
                   center, which are authorized under the DEA registration number PM00 18425.

              e. McKesson agrees that its authority to distribute all controlled substances from its
                  McKesson Uvonia distribution center, DEA Certificate of Registration
                  PM0030849, will be suspended for a period of two (2) years commencing from
                 the Effective Date of this Agreement, except for orders placed by Permitted
                  Registrants ("the Livonia Suspension Period"). 1 This suspension shall not apply
                  to or limit McKesson's authority to distribute, or operations involving, List I
                 Chemical products al or from the Livonia distribution center, which are
                 authorized under the DEA registration number PM0030849. McKesson agrees
                 that during th.is period of suspension, on the I 5th ofthe month following the
                 applicable calendar quarter, il will deliver to DEA, Detroit Field Division,
                 Diversion Regulatory Unit, 431 Howard Street, Detroit, Michigan 48226,
                 a compact disc containing an excel spreadsheet, in a readable format, of all
                 distributions of controlled substances aggregated by drng code from its McKesson
                 Livonia distribution center, Certification of Registration PM0030849, for each
                 previous quarter. McKesson shall notify the Detroit Field Office by email if there
                 are no sales for the applicable period. Within thirty (30) days of the Effective
                 Date, DEA will provide the e-mail address to which McKesson will report to
                 DEA if there are no sales for the applicable period. The data that comprises this
                 spreadsheet shall be taken directly from McKesson's sales data and shall be sorted
                 by the DEA Certification of Registration of the purchaser of the controlled
                 substance.

             f.   McKesson agrees that its authority to distribute all controlled substances from its
                  McKesson WCH distribution center, DEA Certificate of Registration
                  RM0220688, will be suspended for a period of two (2) years commencing thirty
                  (30) days from the date upon which the DEA Certificate of Registration for the
                  McKesson Livonia distribution center is reinstated, except for orders placed by
                  Permitted Registrants (the "WCH Suspension Period"). In the event the
                  McKesson Livonia distribution center is not reinstated within one hundred and
                  eighty ( 180) days of completion of the Livonia Suspension Period due to
                  McKesson (i) failing to cure a compliance requirement as identified by DEA in its
                  thirty (30) day advance notice letter described in Section II.2., or (ii) electing to
                  permanently terminate the Livonia registration, the WCH Suspension Period will
                  commence no later than two (2) years and one hundred eighty (180) days from
                  the Effective Date of this Agreement. The McKesson WCH distribution center
                  suspension shall not apply to or limit McKesson's authority to distribute, or
                  operations involving, List I Chemical products at or from the WCH distribution
                  center, which are authorized under the DEA registration number RM0220688.
                  McKesson agrees that during this period of suspension, on the 15th of the month
                  following the applicable calendar quarter, it will deliver to DEA, Detroit Field

1
  For purposes of this agreement ''Permitted Registrants'' shall include registrants identified in Appendix C.
McKesson shall include updates to the Permitted Registrants in the quancrly reports provided to DEA local oflices
under 11. I e-g.

                                                    6
Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 33 of 76




        Division, Diversion Regulatory Unit, 431 Howard Street, Detroit, Michigan
        48226, a compact disc containing an excel spreadsheet, in a readable format, of all
        distributions of controlled substances aggregated by drug code from its McKesson
        WCH distribution center, Certification of Registration RM0220688, for each
        previous quarter. McKesson shall notify the Detroit Field Office by email ifthere
        are no sales for the applicable period. Within thirty (30) days of the Effective
        Date, DEA will provide the e-mail address to which McKesson will report to
        DEA ifthere are no sales for the applicable period . The data that comprises this
        spreadsheet shall be taken directly from McKesson's sales data and shall be sorted
        by the DEA Certification of Registration of the purchaser of the controlled
        substance.

     g. McKesson agrees that its authority to distribute controlled substances containing
        the drug code for Schedule II hydromorphone products, that is, DEA drug code
        9150, from its McKesson Lakeland distribution center, DEA Certificate of
        Registration PM0000771, will be suspended for a period of one (1) year
        commencing from the Effective Date ofthe Agreement, except for orders placed
        by Pennitted Registrants (the "Lakeland Suspension Period"), McKesson agrees
        that during this period of suspension, on the 15th of the month following the
        applicable calendar quarter, it will deliver to DEA, Miami Field Division,
        Diversion Regulatory Unit, 2100 North Commerce Parkway, Weston, Florida
        33326, a compact disc containing an excel spreadsheet, in a readable format, of all
        distributions of hydromorphone (drug code 9150) from its McKesson Lakeland
        distribution center, Certification of Registration PM000077 l, for each previous
        quarter. McKesson shall notify the Miami Field Office by email if there are no
        sales for the applicable period, Within thirty (30) days of the Effective Date,
        DEA will provide the e-mail address to which McKesson will report to DEA if
        there are no sales for the applicable period. The data that comprises this
        spreadsheet shall be taken directly from McKesson's sales data and shall be sorted
        by the DEA Certification of Registration of the purchaser of the hydromorphone.

    h. McKesson agrees to reasonably cooperate with DEA, United States Attorneys'
       Offices, and any other Federal, state, or local law enforcement agency
       investigating or prosecuting McKesson's customers for alleged violations or
       activities related to the Covered Conduct unless such matters would affect the
       rights or obligations of McKesson in regard to any pending or threatened
       litigation. Such cooperation shall include, but is not limited to, producing records
       and making employees available for interviews by DEA or other law enforcement
       authorities, subject to appropriate requests, e.g., administrative subpoena.
       However, nothing in this paragraph shall be construed as a waiver by McKesson
       or its employees of any constitutional rights or rights that the company would
       have as a party to a matter involving pending or threatened litigation with the
       govemment or a third party, including without limitation attorney-client or
       attorney work product privileges.




                                     7
     Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 34 of 76




          1.   Pursuant to the 2017 Settlement Agreement and Release, McKesson agrees to a
               settlement payment to the United States of America in the amount of
               $150,000,000.00 in settlement of claims or potential claims made by the United
               States of America for failing to report suspicious orders of controlled substances.
               McKesson agrees to execute the 2017 Settlement Agreement and Release
               simultaneously with the execution of this Agreement and to execute any other
               documents necessary to fully and finally senle all claims of the United States of
               America under this subparagraph, and to fully pay said settlement payment
               penalties within five (5) days ofthe Effective Date of this Agreement.

         J.    Any material breach by any McKesson facility of subsections Il.1.b-g of this
               Agreement by McKesson after the Effective Date of this Agreement, where
               McKesson has not cured such breach as may be allowed under relevant law,
               regulation, this Agreement and Compliance Addendum may be a basis upon
               which DEA takes administrative action seeking the revocation and/or the
               suspension of the DEA Ccrti ficates of Registration of any of McKesson's
               distribution centers. However, nothing in this Agreement or the Compliance
               Addendum shall be deemed a waiver of McKesson's Due Process rights.

         k. In any case where a supplier inadvertently ships controlled substances to any
            McKesson suspended facility, McKesson shall promptly return the product to the
            supplier. McKesson shall maintain a record of such receipt and return for two (2)
            years.

         I.    In any case where a customer inadvertently returns controlled substances to any
               McKesson suspended facility, McKesson shall promptly send the product to
               another McKesson DC for processing. McKesson shall maintain a record of such
               receipt and transfer for two (2) years.

         m. Any McKesson suspended facility receiving a DEA Order Form 222 shall
            promptly endorse such Order Form to another, non-suspended McKesson facility
            pursuant to 21 C.F.R. § 1305.14. McKesson shall maintain a record of any
            endorsement and transfer of an order form for two (2) years.

         n. In the event that any controlled substance maintained at a suspended McKesson
            facility is no longer required to be stocked or sold to a Permitted Registrant, the
            suspended McKesson facility may transfer such controlled substance to another
            non-suspended McKesson facility. Such transaction shall be reflected in the
            quarterly transaction report submitted to the appropriate local DEA field office as
            described in subsection IL 1.e-g of this Agreement.

2.    Obligations of DEA.

         a. DEA does not endorse or approve of any specific system or approach
            implemented by DEA registrants to satisfy their obligations under 21 C.F.R.
            § 1301.74(b) or 21 U.S.C. § 823(b)(l). DEA has taken no action during the


                                            8
Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 35 of 76




         negotiation of this Agreement, and is taking no action by entering into this
         Agreement, that can be interpreted to be directly or indirectly endorsing or
         approving the system that McKesson is currently utilizing to meet its obligations
         under the CSA and the implementing regulations. Going forward, DEA's actions
         in fulfilling the oversight of McKesson under this Agreement, including the
         receipt of information and/or its parlicipation in meetings with McKesson
         representatives, shall not be construed or interpreted to be directly or indirectly
         endorsing or approving the system that McKesson is utilizing to meet its
         obligations under the CSA and the implementing regulations.

     b. DEA agrees to accept at DEA Headquarters the information regarding suspicious
        orders as described in subsection II. l .c. of this Agreement.

     c. In the event that DEA discovers information about conduct during the Covered
        Time Period that may warrant administrative action, and which is not otherwise
        included under the Covered Conduct, DEA shall favorably consider McKesson's
        entry into this Agreement, the Compliance Addendum, and the civil penalties paid
        pursuant to the Settlement Agreement and Release; all actions taken by
        McKesson pursuant to this Agreement and Compliance Addendum; any remedial
        actions taken by McKesson to address the alleged or perceived violative conduct;
        and the compliance history of McKesson at the particular facility, and at other
        McKesson facilities.

    d. Unless DEA determines that McKesson is in noncompliance with the terrns of this
       Agreement, after providing McKesson with prior written notice of alleged
       noncompliance with the terms of this Agreement and providing McKesson with at
       least thi11y (30) days to respond to any such notice, DEA agrees that it will lift the
       suspension of McKesson Aurora's distribution center, DEA Certificate of
       Registration PM0018425, and, if needed, grant any requisite registration renewal,
       no later than the end of Lhe Aurora Suspension Period.

    e. Unless DEA determines that McKesson is in noncompliance with the terms of this
       Agreement, after providing McKesson with prior written notice of alleged
       noncompliance with the terms of this Agreement and providing McKesson with at
       least thirty (30) days to respond to any such notice, DEA agrees that it will lift the
       suspension of McKesson Livonia distribution center, DEA Certificate of
       Registration PM0030849, and, if needed, grant any requisite registration renewal,
       no later than the end of the Livonia Suspension Period.

    f.   Unless DEA determines that McKesson is in noncompliance with the terms of this
         Agreement, after providing McKesson with prior written notice of alleged
         noncompliance with the terms of this Agreement and providing McKesson with at
         least thirty (30) days to respond to any such notice, DEA agrees that it will lift the
         suspension of McKesson WCH distribution center, DEA Certificate of
         Registration RM0220688, and, if needed, grant any requisite registration renewal,
         no later than the end of the WCH Suspension Period.


                                       9
     Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 36 of 76




            g. Unless DEA determines that McKesson is in noncompliance with the terms of this
               Agreement, after providing McKesson with prior written notice of alleged
               noncompliance with the terms of this Agreement and providing McKesson with at
               least thirty (30) days to respond to any such notice, DEA agrees that it will
               reinstate the ability ofthe McKesson Lakeland distribution center, DEA
               Certificate of Registration PM0000771, to distribute the controlled substances
               containing the drug code for Schedule II hydromorphone products, that is, DEA
               drug code 9 I 50, no later than the end of the Lakeland Suspension Period.

3.     Release by DEA. In consideration of the fulfillment of the obligations of McKesson
under this Agreement, DEA agrees to:

            a. Fully and finally release McKesson, together with its subsidiary entities,
               distribution facilities, and registrants, along with its officers, directors, employees,
               successors, and assigns (collectively, the "Released Parties") from any and all
               administrative claims within DEA's enforcement authority under 21 U.S.C.
               §§ 823 & 824 related to the Covered Conduct; and

            b. Refrain from filing or taking any administrative actions against the Released
               Parties within DEA's enforcement authority under 21 U.S.C. §§ 823 & 824, based
               on the Covered Conduct only to extent that such conduct was or could have been
               discovered by DEA through the exercise of due diligence through the examination
               of open investigations and inspections in existence as ofthe Effective Date of this
               Agreement, and the review of the reports and records McKesson submitted to
               DEA prior to the Effective Date of this Agreement. This release applies only to
               administrative actions brought before or by DEA.

        Notwithstanding the releases by DEA contained in this Paragraph, DEA reserves the right
to seek to admit evidence of the Covered Conduct for proper evidentiary purposes in any other
administrative proceeding against the Released Parties for non-Covered Conduct. Further,
nothing in lhis Paragraph shall prohibit or limit any other agency within the Department of
Justice, any State attorney general, or any other law enforcement, administrative, or regulatory
agency of the United States or any State thereof, from initiating administrative, civil, or criminal
proceedings with respect to the Covered Conduct. DEA shall, as obligated in fulfilling its
statutory duties, assist and cooperate with any agency that initiates an investigation, action, or
proceeding involving the Covered Conduct. At McKesson's request, DEA agrees to disclose the
terms of this Agreement to any other agency and will represent, assuming McKesson is in
compliance with this Agreement, that the allegations raised by DEA, as defined in the Covered
Conduct, have been adequately addressed. This release is applicable only to the Released Parties
and is not applicable in any manner to any other individual, partnership, corporation, or entity.

4.      Release by McKesson. McKesson fully and finally releases the United States of
America, its agencies, employees, servants, and agents from any claims (including attorney's
fees, costs, and expenses of every kind and however denominated) which McKesson has
asserted, could have asserted, or may assert in the future against the United States of America, its

                                             10
     Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 37 of 76




 agencies, employees, servants, and agents, related to the Covered Conduct and the United States'
 investigation and prosecution thereof.

5.      Reservation of Claims. Notwithstanding any term of this Agreement, specifically
reserved and excluded from the scope and terms of this Agreement as to any entity or person
(including McKesson) are the following:

            a. Any potential criminal liability;

            b. Any civil, criminal or administrative liability arising under Title 26, U.S . Code
               (Internal Revenue Code);

           c. Any administrative liability to the United States other than administrative claims
              released in Paragraph 11.3.a. and b.

           d. Any civil liability to the United States, other than the civil claims released in the
              20 17 Settlement Agreement and Release; or

           e. Any liability based upon any obligation created by or arising under this
              Agreement.

                                        III. Miscellaneous

1.     Binding on Successors. This Agreement is binding on McKesson, and its respective
successors, heirs, transferees, and assigns.

2.     Costs. Each Party to this Agreement shall bear its own legal and other costs incurred in
connection with this matter, including the preparation and performance of this Agreement.

3.      No Additional Releases. This Agreement is intended to be for the benefit ofthe Parties
and the Released Parties only, and by this instrument the Parties do not release any claims
against any other person or entity other than the Released Parties.

4.       Effect of Agreement. This Agreement constitutes the complete agreement between the
Parties. All material representations, understandings, and promises of the Parties are contained
in this Agreement, and each of the parties expressly agrees and acknowledges that, other than
those statements expressly set forth in this Agreement, it is not relying on any statement, whether
oral or written, of any person or entity with respect to its entry into this Agreement or to the
consummation of the transactions contemplated by this Agreement. Any modifications to this
Agreement shall be set forth in writing and signed by all Parties. McKesson represents that this
Agreement is entered into with advice of counsel and knowledge of the events described herein.
McKesson further represents that this Agreement is voluntarily entered into in order to avoid
litigation, without any degree of duress or compulsion.




                                            11
    Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 38 of 76




5.      Execution of Agreement. Thfs Agreement shall become effective (i.e., final and binding)
on the date of signing by the last signatory (the "Effective Date"). The government agrees to
notify McKesson immediately when the final signatory has executed this Agreement.

6,     Notices. All communications and notices pursuant to this Agreement shall be made in
writing to the following individuals, which notice information may be altered from time to time
by either Party by written notification:

           a. For DEA or DOJ:

               Drug Enforcement Administration, Diversion Control Division, 8701 Morrissette
               Drive, Springfield, Virginia 22152;

               Drug Enforcement Administration, Office of Chief Counsel, Diversion and
               Regulatory Litigation Section, 8701 Morrissette Drive, Springfield, Virginia
               22152; and

               U.S. Department of Justice, Criminal Division, Narcotic and Dangerous Drug
               Section, 145 N St. NE (2 Constitution Square), 2nd Floor, East Wing, Washington,
               D.C. 20530

           b. For McKesson:

               Senior Vice President, US Pharmaceutical, Regulatory Affairs and Compliance
               McKesson Corporation
               One Post Street, 36th Floor
               San Francisco, CA 94104

               with copies to:

               Vice President, U.S. Pharmaceutical, Regulatory Affairs &
               Compliance
               McKesson Corporation
               6535 State Highway 161
               lrving, TX 75039-2402

               Assistant General Counsel, US Pharmaceutical
               McKesson Corporation
               One Post Street, 361h Floor
               San Francisco, CA 94104

7.     Disclosure. McKesson and DEA may each disclose the existence of this Agreement and
rnformation about this Agreement to the public except for information designated as. confidential.

8,      Confidentiality and Designation of Information. McKesson and DEA agree that all
transaction reports submitted to DEA contain information this is commercial or financial and
privileged or confidential, and therefore exempt from disclosure under the Freedom of

                                           12
     Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 39 of 76




Information Act ("FOTA"), 5 U.S.C. § 552. Such information may be exempt from disclosure
under the Freedom of Information Act and any other state or federal law or regulation protecting
such information from public disclosure and, upon receipt of a request to release such, DEA
agrees to provide McKesson reasonable opportw1ity to respond to any such requests.

9.     Execution in Counterparts. This Agreement may be executed in counterparts, each of
which constitutes an original, and all of which shall constitute one and the same agreement.
Copies or facsimi les of signatures shall constitute acceptable, binding signatures for purposes of
this Agreement.

l 0.   Authorizations. The individuals signing this Agreement on behalf of McKesson
represent and warrant that they are authorized by McKesson to execute this Agreement. T b.e
individuals signing this Agreement on behalf of DEA represent and warrant that they are signing
this Agreement in their official capacities and that they are authorized by DEA to execute this
Agreement.

I l.     Choice of Law and Venue. This Settlement Agreement and Release shall be construed in
accordance with the laws of the United States, and either Party may seek judicial enforcement o f
lhis Agreement upon a material breach by the other Party. The Parties agree that the jurisdiction
and venue for any dispute arising between and among the Parties to this Agreement shall be any
federa.l court of competent jurisdiction. This provision, however, shall not be construed as a
waiver of the jurisdictional provisions of the CSA, as amended.

                                        [Signature page to follow]




                                            1.3
   Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 40 of 76




     IN WITNESS WHEREOF, the Parties hereto have duly executed this Administrative
Memorandum ofAgl'cement.

On Bc11alf of McKesson Corporation:        On Behalf of the United States Department
                                           of Justice, Drug Enforcement
                                      l,c'J:d   inlstr•tlon:      (J
Mark Walchirk                                        euberg
President, US Pharmaceutical               Acting Administrator
McKesson Coq,oration                       Drug Euforceme11t Administration


Datecl:   \ -~--ll

                                           Louis J. Milion
                                           Assistant Administrator, Divernion Control
                                           Division
                                           Drng Enforcement Administration


                                           Dated: I-   11---1 /
     Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 41 of 76




                                 COMPLIANCE ADDENDUM

I.      PREAMBLE

      McKesson Corporation ("McKesson") and the Drug Enforcement Administration
("DEA") hereby enter into this Compliance Addendum ("Addendum") to the
Memorandum of Agreement ("MOA") between McKesson and DEA.

        McKesson recognizes that the implementing regulations (21 C.F.R. Part 1300 et
seq.) of the Controlled Substances Act ("CSA") (21 U.S.C. §§ 801 , et seq.) require it to
"design and operate a system to disclose to the registrant suspicious orders of
controlled substances" and to report those orders to DEA, including "orders of unusual
size , orders deviating substantially from a normal pattern, and orders of unusual
frequency," 21 C .F.R. § 1301 .74(b) , and to "maintain[] ... effective controls against
diversion," 21 U.S.C. § 823(b)(1). Prior to the Effective Date (defined in Section II.A
below), McKesson established and implemented a U.S. Pharmaceutical Controlled
Substances Monitoring Program ("CSMP") that McKesson believes is designed to
detect and report suspicious orders and to maintain effective controls against diversion
of controlled substances, as required under the CSA and the implementing regulations.
McKesson believes that the obligations set forth in this Addendum serve to promote
compliance with the requirements contained in its CSMP and the requ irements of the
CSA and the implementing regulations .

         DEA does not endorse or approve of any specific system or approach
implemented by DEA registrants to satisfy their obligations under 21 C .F.R.
§ 1301 .74(b) or 21 U.S.C. § 823(b)(1 ). DEA has taken no action during the negotiation
of this Addendum, and is taking no action by entering into this Addendum that can be
interpreted to be directly or indirectly endorsing or approving the system that McKesson
is currently utilizing to meet its obligations under the CSA and the implementing
regulations . Going forward , DEA's actions in fulfilling the oversight of McKesson under
this Addendum , includ ing the receipt of information from McKesson or the Independent
Review Organization ("IRO") provided for in Section IV and/or its participation in
meetings with McKesson representatives or the IRO, shall not be construed or
interpreted to be directly or indirectly endorsing or approving the system that McKesson
is utilizing to meet its obligations under the CSA and the implementing regulations.

       DEA expects McKesson, like all distributor registrants , to employ a controlled
substance monitoring program that is effective at all times in meeting the requirements
of the CSA and the implementing regulations. If McKesson 's system proves to be
ineffective in meeting these requirements , it will not be a valid defense in any legal
action for McKesson to claim that it was employing a system that was known to or
disclosed to DEA.




                                           1
      Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 42 of 76




II.     TERM, SCOPE AND DEFINITIONS

        A.    Term and Scope

       The "Effective Date" of this Addendum shall be the date on which the final
signatory of the MOA executes the MOA. The term of this Addendum shall be five (5)
years from the Effective Date, unless otherwise specified herein. Each one-year period,
beginning with the one-year period following the Effective Date, shall be referred to as a
"Reporting Period."

        Except as otherwise stated herein, this Addendum shall apply to sales of
controlled substances to independent retail pharmacy customers ("customers" or
"independent retail pharmacy customers") by: (i) all McKesson U.S. Pharmaceutical
distribution centers that currently hold a DEA Certificate of Registration , as identified in
Appendix A and (ii) any McKesson U.S. Pharmaceutical distribution center that may
obtain a DEA Certificate of Registration during the term of this Addendum.

       This Addendum provides specific compliance and audit obligations to be
undertaken by McKesson U.S. Pharmaceutical. McKesson understands that policies
and procedures, such as a Code of Conduct, are central components to an effective
controlled substance monitoring program, and further, that maintenance and oversight
of policies to address DEA requirements create a culture of compliance in support of
those requirements. To the extent that any compliance obligations set forth in this
Addendum have not been implemented as of the Effective Date, McKesson shall
include descriptions of the status of the implementation of those obligations in the
reports to be submitted to DEA and DOJ (collectively "the government"), as specified in
Section VIII herein.

        B.    Definitions

        This Addendum shall be governed by the following definitions:

              1. Threshold

       The term "threshold" refers to the mechanism by which McKesson's CSMP
monitors orders for controlled substances on a monthly basis. Customers eligible to
purchase controlled substances have a monthly volume-based threshold assigned to
each controlled substance base code purchased by the customer. The monthly
threshold caps the total amount of doses that a customer may purchase for a controlled
substance base code in any particular calendar month.

              2. Highly Diverted Controlled Substances

       The term "Highly Diverted Controlled Substances" refers to controlled substances
that McKesson has designated as subject to the most restrictive thresholds and/or
supplemental diligence because they have a higher risk of diversion compared to other
controlled substances. During the term of this Addendum, McKesson shall have a


                                             2
       Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 43 of 76




designated list of Highly Diverted Controlled Substances. As of the Effective Date,
McKesson has listed the following drugs on the Highly Diverted Controlled Substances
List: 1) oxycodone, 2) hydrocodone, 3) hydromorphone, 4) methadone, 5) morphine, 6)
carisoprodol, 7) alprazolam , 8) tramadol, and 9) oxymorphone.

                3. Order

        The term "Order" means a unique customer request on a specific date for a
certain amount of a specific dosage, form, or strength of a controlled substance in one
given instance, regardless of other requests made concurrently with that given request
that is entered into McKesson 's electronic order processing and fulfillment system for
delivery by McKesson or its contracted couriers. For the purposes of this definition,
each line item on an invoice or DEA Form 222 is a separate Order. 1

                4. Om it

         The term "omit" or "omitted" refers to McKesson's practice of blocking and not
filling a customer's Order for a specific controlled substance base code that exceeds the
customer's threshold.

Ill.     COMPLIANCE OBLIGATIONS

         A.     U.S. Pharmaceutica l Compliance Program

       As set forth in the Preamble , prior to the Effective Date, McKesson established
and implemented its CSMP that McKesson believes is designed to detect and report
suspicious orders and to maintain effective controls against diversion of controlled
substances. This Addendum addresses certain elements of McKesson's CSMP.

        Prior to the Effective Date, McKesson provided DEA with information about its
CSMP, including a copy of the current CSMP Operating Manual for independent retail
pharmacy customers ("CSMP Operating Manual"). The information that McKesson
provided to DEA included details about the methodology and procedures to be used to
establish monthly thresholds and about McKesson 's suspicious order identification and
reporting procedures. As set forth in the Preamble, DEA's review of the CSMP and any
other actions taken during the negotiations of this Addendum do not constitute DEA's
direct or indirect approval or endorsement of the CSMP.

      McKesson acknowledges that the CSMP it employs must be and remain effective
in identifying and reporting suspicious orders, as required by the CSA and the
implementing regulations. Prior to the Effective Date, McKesson implemented a system


1
  The term ·order" is not defined in the CSA or the implementing regulations. McKesson agrees that the
definition of Order set forth above is appropriate for use in this Addendum only and that any litigation
arising out of an alleged breach of this Addendum will be governed by this definition. McKesson
expressly reserves the right to challenge the use of this definition in any future administrative or court
proceeding brought by DEA or the Department of Justice under the CSA or the implementing regulations.

                                                    3
   Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 44 of 76




for detecting suspicious orders that utilized monthly thresholds. After the Effective Date,
McKesson intends to continue to utilize monthly thresholds to detect suspicious orders
and report such orders to DEA. In addition , after the Effective Date, McKesson intends
to implement enhanced methodologies to establish monthly thresholds which will take
into account customer specific data and benchmark data for customers of similar sizes
in specified geographic regions.

        As provided in the CSMP Operating Manual, omitted Orders are reported to DEA
pursuant to 21 C.F.R. § 1301.74(b) in the manner described above. No omitted Orders
will subsequently be shipped to customers.

       After the Effective Date, McKesson intends to utilize other metrics and tools to
monitor customers who order controlled substances. McKesson may also conduct
additional due diligence based on certain events (e.g., receipt of reliable information
from law enforcement about diversion or receipt of information regarding the suspension
or revocation of a DEA registration or state license, etc.) (referred to herein as "Event
Triggered Due Diligence"). Depending on the results of the Event Triggered Due
Diligence, McKesson may suspend a customer's ability to purchase controlled
substances or terminate the customer in question.

      B.     Organization

     During the term of this Addendum, McKesson shall                  maintain   a   U.S.
Pharmaceutical Regulatory Affairs & Compliance Department.

             1. U.S. Pharmaceutical Regulatory Affairs & Compliance Department

                 a. Senior Vice President, U.S. Pharmaceutical Regulatory Affairs &
                    Compliance

      The CSMP shall be administered by employees within McKesson's U.S.
Pharmaceutical Regulatory Affairs & Compliance Department and supervised by the
Senior Vice President, U.S. Pharmaceutical Regulatory Affairs & Compliance ("Senior
VP").

       The Senior VP shall report directly to the President of U.S. Pharmaceutical. The
Senior VP shall have primary responsibility for overseeing the development and
implementation of CSMP policies, procedures, and practices, which are designed to
promote compliance with the requirements set forth in this Addendum, the CSA, and the
implementing regulations. The Senior VP shall also be responsible for overseeing the
operation of McKesson's CSMP as it is implemented. The Senior VP shall also be
responsible for the reporting obligations set forth in Section VIII of this Addendum.




                                            4
  Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 45 of 76




                 b. Regulatory Affairs Department

       As of the Effective Date, McKesson has appointed individuals to the following
positions:

                                  Senior VP ;

                           ii     Senior Director,   Regulatory Affairs    CSMP, East
                                  Region ;

                           iii    Senior Director,   Regulatory Affairs CSMP, West
                                  Region;

                           iv     Senior Director, Regulatory Affairs CSMP , Retail
                                  National Accounts;

                           v      Senior Director, Regulatory Affairs CSMP, Statistics
                                  and Analytics;

                           vi     Directors of Regulatory Affairs CSMP;

                           vii    Regulatory Affairs Managers CSMP; and

                           viii   Regulatory Affairs Administrative Support CSMP.

       During the term of this Addendum, McKesson may create new positions in
addition to those listed above . Collectively, the positions listed above, as well as any
new positions that are created during the term of this Addendum, are referred to as the
"Regulatory Affairs Department."

                 c. Independent Contractors

      The Regulatory Affairs Department may also retain qualified non-employees,
independent contractors, or outside firms to perform work for or on behalf of the
Regulatory Affairs Department. All such outside personnel who are expected to devote
50% or more of their time to performing work for or on behalf of the Regu latory Affairs
Department during the applicable Reporting Period are referred to in this Addendum as
"Regulatory Affairs Third-Party Personnel."

       The Senior VP shall take reasonable steps to inform all Regulatory Affairs Third­
Party Personnel about their specific responsibilities with respect to the CSMP and this
Addendum, including their obligations to notify any member of the CSMP Regulatory
Operating Committee , their McKesson client contact, and/or members of McKesson's
legal department about any known or suspected violations of the CSMP, the CSA, and
the implementing regulations.




                                           5
  Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 46 of 76




              2. CSMP Regulatory Operating Committee

        Prior to the Effective Date, McKesson established a CSMP Regulatory Operating
Committee ("ROC") comprised of the Sen ior VP, Senior Directors within the Regulatory
Affairs Department, as well as a representative from McKesson's legal department. The
ROC currently includes: the Senior VP; the Senior Director, Regulatory Affairs , East
Region; the Senior Director, Regulatory Affairs, West Reg ion; the Senior Director,
Regulatory Affairs, Retail National Accounts; the Senior Director, Regulatory Affairs ,
Statistics and Analytics; and Counsel to the Regulatory Affairs Department. The ROC
shall oversee the effectiveness of the CSMP including making and/or reviewing program
based decisions, (e.g., customer due diligence, controlled substance thresholds and
customer terminations) , development, implementation and execution of CSMP
enhancements, and supporting technology and work needs of the Regulatory Affairs
Department.

             3. U.S. Pharmaceutical Controlled Substance Compliance Program
                National Governance Committee

       Prior to the Effective Date, McKesson established the U.S. Pharmaceutical
Controlled Substance Compliance Program National Governance Committee ("National
Governance Committee") with oversight responsibility of U.S. Pharmaceutrcal's
compliance with the CSA and DEA regulations regarding controlled substances. This
committee is cha ired by the President of U.S. Pharmaceutical and is comprised of
executives of U.S. Pharmaceutical including the Senior VP, Senior Vice Presidents for
Distribution Operations, Chief Operating Officer, Retail National Accounts , Chief
Financial Officer and Human Resources as well as representatives from McKesson
legal and Internal Audit Departments. The National Governance Committee shall
provide high-level oversight of U.S. Pharmaceutical's controlled substance compliance
program , including training and education , compliance with the CSA and the
implementing regulations, and the CSMP.

      C.     Compensation and Independence

              1. Independence of Regulatory Affairs Department

       McKesson agrees that members of the Regulatory Affairs Department and
Regulatory Affairs Th ird-Party Personnel will not report to the U.S. Pharmaceutical Chief
Operating Officer, the Senior Vice President of Retail National Accounts, or any
employee in their direct chain of command or department (these collective organizations
referred to as "McKesson Sales Department").

        McKesson agrees that the McKesson Sales Department shall have no authority
to make decisions regarding the promotion, compensation , demotion , admonition,
discipline, commendation , periodic performance reviews, hiring, or firing of members of
the Regu latory Affairs Department and Regulatory Affairs Third-Party Personnel.
However, nothing in this Addendum shall be construed to prevent the McKesson Sales
Department from reporting noncompliance with the CSA, the implementing regulations,

                                           6
   Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 47 of 76




McKesson's Code of Conduct or other policies, the CSMP Operating Manual, or this
Addendum by members of the Regulatory Affairs Department or Regulatory Affairs
Third-Party Personnel. Similarly, McKesson agrees that employment decisions (e.g.,
promotions, demotions, admonitions, disciplinary decisions, periodic performance
reviews, hiring or firing) regarding members of the Regulatory Affairs Department and
Regulatory Affairs Third-Party Personnel shall not be based in part or whole on levels of
sales of controlled substances (e.g., the McKesson Sales Department shall not
recommend an adverse employment decision for a member of the Regu latory Affairs
Department due to declining sales of controlled substances).

       Nothing in this Addendum shall prevent McKesson from taking into account
levels of controlled substances sales in making determinations regarding the overall
structure and composition of the Regulatory Affairs Department, including headcount,
individual skill requ irements and workload management. In addition, nothing in this
Addendum shall prevent the Senior VP from soliciting input from the McKesson Sales
Department about the general performance of Regu latory Affairs Department or
Regulatory Affairs Third-Party Personnel (e.g., quality of training , timeliness in the
performance of daily tasks , communication skills, work ethic and other general
employment criteria not directly based on levels of controlled substances sales).

             2. Compensation

        McKesson agrees the compensation for Regulatory Affairs Department and
Regulatory Affairs Third-Party Personnel shall not be based on revenue or profitability
targets or expectations for sales of controlled substances, either in isolation from or in
comparison to sales of non-controlled substances (e.g., members of the Regulatory
Affairs Department shall not be paid individual commiss ions based on level of controlled
substances sales in a particular geography). Members of the Regulatory Affairs
Department and Regulatory Affairs Third-Party Personnel (as applicable) shall be
entitled to participate in generally available incentive compensation programs involving
grants of McKesson stock and stock options, the Management Incentive Plan ("MIP"),
Long-term Incentive Plan ("LTIP") and other equivalent programs that may be
introduced in the future during the term of this Addendum . Formulas for those
compensation programs and for setting base salaries include company-wide or
business unit financial performance, which includes total sales for al l McKesson
products, including controlled substances.

      D.     Written Standards

             1. McKesson's Code of Conduct

       Prior to the Effective Date, McKesson implemented the McKesson Code of
Conduct which is applicable to all McKesson U.S. Pharmaceutical employees ("Code of
Conduct"). The Code of Conduct, among other obligations, requires the following:
employees must conduct business with integrity, report violations of law, regulations or
Company policy related to McKesson's business, and cooperate with any investigations
of potential violations of laws related to McKesson's business or corporate policy.

                                            7
  Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 48 of 76




Employees are expected to comply with the Code of Conduct on an ongoing basis.
McKesson shall maintain its Code of Conduct on its website throughout the term of th is
Addendum.

        The Compliance, Regulatory & Ethics Department shall periodically review the
Code of Conduct to determine if revisions are appropriate and shall facilitate any
necessary revisions based on such review. A revised Code of Conduct shall be posted
on McKesson's website no later than thirty (30) calendar days after any revisions are
finalized .

              2. Policies and Procedures

      Prior to the Effective Date, McKesson finalized and provided copies of the CSMP
Operating Manual to all Regulatory Affairs Department personnel.

        The CSMP Operating Manual addresses procedures and policies related to the
detection and reporting of suspicious orders of controlled substances and maintaining
effective controls against diversion. The CSMP Operating Manual addresses the
following : (i) monthly threshold management for certain controlled substance drug
families; (ii) customer due diligence for new and existing customers, including
identification of potential "red flags" for controlled substance diversion ; (iii) customer on­
boarding processes and procedures; and (iv) identification and submission to DEA of
suspicious order reports. The CSMP Operating Manual shall be updated as necessary
(including any updates based on guidance from the National Governance Committee).
McKesson shall provide all members of the Regulatory Affairs Department with updates
to the CSMP Operating Manual within thirty (30) calendar days after any substantive
revisions are finalized.

       McKesson agrees that the CSMP policies and procedures, however amended
during the term of this Addendum , shall not authorize: (i) final threshold determinations
to be made by any member of the McKesson Sales Department; or (ii) improper
continuous temporary threshold increases in order to circumvent the threshold review
investigation and due diligence process.

       E.     Training and Awareness

              1. Regulatory Affairs Department

       Within thirty (30) calendar days of the Effective Date, McKesson will provide all
members of the Regulatory Affairs Department and Regu latory Affairs Third-Party
Personnel with a copy of this Addendum. In addition, within thirty (30) calendar days of
the Effective Date, McKesson shall provide all members of the Regu latory Affairs
Department and Regulatory Affairs Third-Party Personnel with direction about their
individual responsibilities concerning meeting the requirements and obligations
contained in this Addendum . This direction shall be provided by an appropriate
supervisor in the Regulatory Affairs Department.


                                              8
   Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 49 of 76




       For all individuals who become employees of the Regulatory Affairs Department,
including Regulatory Affairs Third-Party Personnel , after the Effective Date ("new
Regulatory Affairs employees"}, McKesson shall provide the training described below
within sixty (60) calendar days of the commencement of employment. McKesson shall
provide training to all new Regulatory Affairs employees on the following subjects: (i)
relevant portions of the CSMP Operating Manual; (ii) relevant provisions of the CSA and
the implementing regulations; (iii) relevant obligations contained in the MOA; and (iv)
relevant obligations set forth in this Addendum . In addition, within sixty (60) calendar
days of the commencement of employment of a new Regulatory Affairs employee,
McKesson shall provide that employee with direction about their individual
responsibilities concerning meeting the requirements and obligations contained in the
CSA, the implementing regulations and this Addendum . This direction shall be provided
by an appropriate supervisor in the Regulatory Affairs Department.

             2. Training Certification

        After the completion of any training required by this Addendum , each member of
the Regulatory Affairs Department shall certify that they have received the applicable
training. McKesson shall maintain copies of the training certifications ("Training
Certificates") within the Regulatory Affairs Department or the compliance department
until the expiration of the term of this Addendum . McKesson agrees that, upon written
request by DEA, it will provide DEA with copies of the Training Certifications within ten
(10) calendar days of the receipt of the written request. McKesson also agrees that,
upon written request by DEA, it will provide DEA with a list of other U.S. Pharmaceutical
positions (by title and region) who were required to attend CSMP training within a
specified Reporting Period within ten (10) calendar days of receipt of the written
request. McKesson agrees that it will provide DEA with copies of Training Certificates
and training lists without requiring a Notice of Inspection, an administrative subpoena , or
other process.

       F.     Non-Retaliation Policies

        Prior to the Effective Date, McKesson issued various policies prohibiting
retaliation against employees who report violations of company policy or the law
committed by other employees (collectively "non-retaliation policies"). During the term
of this Addendum, McKesson shall maintain non-retaliation policies that prohibit
retaliation against an employee who reports in good faith a violation of the CSMP, the
CSA, or the implementing regulations, as well as employees who cooperate in good
faith with DEA investigations.

       G.     Ethics Hotline

        Prior to the Effective Date, McKesson established an ethics hotline known as the
"Integrity Line" in order to permit employees to report violations of company policy or the
law anonymously. The Integrity Line is administered by an independent third-party
vendor under the supervision of McKesson's Compliance, Regulatory and Ethics


                                             9
  Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 50 of 76




Department.    McKesson agrees to maintain an ethics hotline during the term of this
Addendum.

       H.     CSMP Record-Keeping

       The CSMP Operating Manual sets forth various requirements concerning the
documentation that is required to be completed and maintained for different functions
performed by the Regulatory Affairs Department.         More specifically, the CSMP
Operating Manual requires the Regulatory Affairs Department to complete certain
documents when (i) onboard ing new customers, (ii) evaluating and approving customer
requests for increased thresholds (a "threshold change request" or "TCR"), and (iii)
performing Event Triggered Due Diligence (collectively "due diligence documents").
The Regulatory Affairs Department shall complete due diligence documents, in
substance, within the time frames specified in the CSMP Operating Manual.

        McKesson shall maintain electronic and/or hard copy customer files for due
diligence documents created after the Effective Date ("customer files"). The Regulatory
Affairs Department shall store due diligence documents created after the Effective Date
in the manner specified in the CSMP Operating Manual.

       I.     Thresholds

       The CSMP Operating Manual sets forth procedures for establishing and
adjusting thresholds by the Regulatory Affairs Department. The Regulatory Affairs
Department establishes initial thresholds after the completion of the customer
on boarding process. As set forth in the CSMP Operating Manual, the Regulatory Affairs
Department may adjust a threshold based on periodic threshold review or after the
review and evaluation of a TCR for a customer.

       After the Effective Date, McKesson intends to implement an updated
methodology for calculating and establishing customer thresholds. McKesson expects
to implement this updated methodology during the First Reporting Period and will
provide notice to DEA in accordance with Section VIII of this Addendum. The
implementation of this new methodology will be done in an automated fashion and will
be the primary mechanism for identifying Orders to be reported to DEA pursuant to 21
C.F.R. § 1301.74(b). To the extent that this new methodology resets existing thresholds
or thresholds are changed as a result of programmatic threshold adjustments (i.e.,
threshold adjustments initiated by the Regulatory Affairs Department that are approved
in advance by the ROC) , those threshold changes will be made in an automated fashion
and will not be separately documented in due diligence documents for maintenance in
individual customer files . Similarly, if thresholds are adjusted in the future based on the
application of an updated methodology through the automated process, those
adjustments will not be separately documented in due diligence documents and
maintained in customer files.

      As set forth in the CSMP Operating Manual, McKesson shall maintain
appropriate documentation for audit purposes for automated threshold adjustments and

                                            10
   Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 51 of 76




programmatic threshold adjustments. McKesson anticipates that its computer systems
will have the ability to generate reports that list automated and programmatic threshold
adjustments.

       With the exception of the automated or programmatic processes described
above , individual customer thresholds may only be increased through the TCR process
or the process for establishing due diligence based thresholds. Threshold increases
that are approved by the Regulatory Affairs Department in accordance with these
processes shall be documented in the manner specified in the CSMP Operating Manual
and those documents shall be maintained in the customer due diligence files.

       J.     Suspicious Order Reporting

              1. Suspicious Order Reports

      McKesson currently transmits Orders that are omitted to DEA at the end of each
business day via submissions to DEA Headquarters through DEA's website. Such
submissions are McKesson's suspicious orders reports pursuant to 21 C .F.R.
§ 1301.74(b). McKesson submits the suspicious order reports in the same format as
ARCOS data. McKesson agrees to continue to submit suspicious order reports to DEA,
pursuant to 21 C .F.R. § 1301 .74(b), in this manner during the term of this Addendum.

              2. No Sh ipment of Suspicious Orders

        Omitted Orders shall be blocked and not shipped (i.e ., omitted Orders are "killed"
in the McKesson order processing and fulfillment computer system) . In the past,
McKesson's order processing and fulfillment system has experienced data entry
mistakes, coding errors, software malfunctions, and other computer errors or IT failures
(these types of errors or failures are referred to herein as "computer errors"). During the
term of this Addendum, computer errors that result in the shipment of Orders that
should have been omitted and blocked shall not be a breach of any provision in this
Addendum and shall not be the subject of penalties under Section IX. Should
McKesson experience any such computer errors after the Effective Date, McKesson will
report the event to DEA within three (3) business days of discovery. McKesson shall
include in its report a description of the scope of the computer error and an estimate of
time necessary to correct the error. Once the computer error is corrected , McKesson
will notify DEA of the correction and, to the extent feasible, will provide DEA a list of the
customers that received affected orders (i.e., orders that would have been omitted but
for the event).

       K.     Highly Diverted Controlled Substances

      The CSMP Operating Manual sets forth the procedures to be followed by the
Regulatory Affairs Department concerning eligibility to purchase Highly Diverted
Controlled Substances by new and existing customers.       In addition , the CSMP
Operating Manual sets forth procedures for the establishment of initial thresholds for
Highly Diverted Controlled Substances and procedures for evaluating and approving

                                             11
  Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 52 of 76




increases in thresholds for those substances. The CSMP Operating Manual also sets
forth the documentation that is required to be completed by the Regulatory Affairs
Department for threshold determinations for Highly Diverted Controlled Substances and
for onboarding new customers who wish to purchase Highly Diverted Controlled
Substances (excluding pilot programs that test and evaluate methodology changes for a
limited period of time for a limited number of distribution centers , "Pilot Programs").

       McKesson agrees that, during the term of this Addendum, it will maintain a
system that requires the establishment and maintenance of thresholds for Highly
Diverted Controlled Substances for those customers who are eligible to purchase Highly
Diverted Controlled Substances.

IV.   COMPLIANCE REVIEWS

      A.     IRO Selection and Engagement

        McKesson shall engage an IRO that employs or retains personnel who have
adequate expertise and experience related to the pharmaceutical industry, the
distribution of controlled substances, and the applicable requirements of the CSA and
DEA's implementing regulations. To be qualified, the IRO shall also employ or retain
personnel who have expertise in the audit and review of sample documents in order to
conduct the reviews described below. To the extent that additional expertise is requ ired
for the engagement, the IRO may retain the services of third-party consultants. The
IRO must perform each review described below in a professionally independent and
objective fashion , as defined in the most recent Government Auditing Standards issued
by the United States Government Accountability Office. For firms that performed work
for McKesson prior to the term of the Addendum and/or may be expected to perform
work during the term of the Addendum, independence may be achieved by
implementing appropriate ethical walls between the IRO team and the employees who
have previously performed work for McKesson.

      The process for selecting the IRO shall be as follows.

             1. Within sixty (60) calendar days of the Effective Date , McKesson shall
                provide to the government, in writing , a list of three (3) qualified
                candidates to serve as the IRO.

             2. If the government, in its sole discretion , determines that one or more of
                the proposed candidates does not meet the criteria set forth above, the
                government may direct McKesson to provide up to two (2) additional
                qualified IRO candidates by notifying McKesson in writing within ten
                (10) business days of receiving McKesson's original submission . In
                this event, McKesson must provide the government with additional
                qualified candidates within thirty (30) calendar days of receipt of the
                government's notice.



                                           12
   Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 53 of 76




              3. Within thirty (30) calendar days of receiving the final list of qualified
                 IRO candidates from McKesson, the government shall select and notify
                 McKesson in writing of its selection of the IRO from among the
                 qualified IRO candidates submitted.

              4. Within thirty (30) calendar days of receiving written notice of the
                 selection of the IRO, McKesson shall retain the IRO and finalize all
                 terms of engagement, supplying a copy of an engagement letter to the
                 government. McKesson shall bear all costs for the IRO under the
                 Addendum.

       B.     Restrictions on Future Employment of IRO

        McKesson U.S. Pharmaceutical agrees that, absent written perm1ss1on from
DEA, it shall not solicit members of the IRO team who performed work on any of the
reviews conducted pursuant to the terms of th is Addendum as employees for a period of
twelve (12) months following the termination of the IRO's duties, as set forth herein.
Following the termination of the IRO's duties under the Addendum, McKesson U.S.
Pharmaceutical may retain members of the IRO team to perform consulting or other
services. For the purposes of this paragraph, the term "solicit" excludes recruitment or
hiring activities with respect to individuals who independently respond to publicly posted
job opportunities, including but not limited to, opportunities posted on-line, described in
print advertisements or offered at job fairs.

       C.     Early Termination of the IRO

        In the event the IRO does not perform its duties and responsibilities under the
terms of this Addendum in a reasonably professional and competent manner,
McKesson may make a written request to the government to terminate the services of
the IRO before the end of the term of the Addendum. The government retains sole
discretion to grant any such request. In the event that a request for early termination of
the IRO is granted, the selection of a substitute IRO shall be done in the manner set
forth in Section IV.A above.

       D.    Review Schedule

      The following reviews will be conducted in accordance with the schedule set forth
below: 1.) Threshold Change Request Review ("TCR Review"); 2.) Onboarding New
Customer Review ("Onboarding Review"); 3.) Event Triggered Due Diligence Review
("Due Diligence Review"); and 4.) Incentive Compensation Review ("Compensation
Review"). Collectively, the four reviews will be referred to as the "Compliance Reviews."




                                             13
  Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 54 of 76




              First Reporting Period

                 1. TC R Review

                 2. Onboarding Review

                 3. Compensation Review

              Second Reporting Period

                 1. TCR Review

                 2. Onboarding Review

                 3. Due Diligence Review

              Third Reporting Period

                 1. TCR Review;

                 2. Onboarding Review

                 3. Compensation Review

              Fourth Reporting Period

                 1. TCR Review

                 2. Onboarding Review

                 3. Due Diligence Review

              Fifth Reporting Period

                 1. TCR Review

                 2. Onboarding Review

                 3. Compensation Review

       The IRO shall conduct the reviews specified above for the first three reporting
periods. The government may, in its sole discretion , permit McKesson to utilize its
internal audit department ("Internal Audit Department") to conduct the reviews in this
Section and Section V for the Fourth and/or Fifth Reporting Periods. Within thirty (30)
days of the receipt of the Annual Report for the Third Reporting Period and, if
applicable, within thirty (30) days of the receipt of the Annual Report for the Fourth
Reporting Period, the government shall notify McKesson in writing of its decision
whether ·or not to permit McKesson to utilize its Internal Audit Department to conduct the
reviews for the applicable reporting period. In the event that the government does not

                                           14
   Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 55 of 76




permit McKesson to utilize its Internal Audit Department to conduct the reviews for the
subsequent reporting periods, the government shall provide the reasons for its decision
in its written notification.

      E.     Sample Selection and Audit Periods

             1. Audit Periods

       The table below sets forth the applicable audit periods for the Compliance
Reviews and the Annual Threshold System Analysis and Assessment required by
Section V.B.

            FIRST REPORTING PERIOD          FIRST AUDIT PERIOD
            TCR Review                      February 1, 2017 to July 31, 2017
            Onboardinq Review               February 1, 2017 to July 31, 2017
            Compensation Review             February 1, 2017 to July 31 , 201 7
            Threshold System Analysis       February 1. 2017 to July 31, 2017
            SECOND REPORTING PERIOD         SECOND AUDIT PERIOD
            TCR Review                      August 1, 2017 to July 31, 2018
            Onboarding Review               August 1, 2017 to July 31 , 2018
            Due Diligence Review            August 1, 2017 to July 31 , 2018
            Threshold System Analysis       Auqust 1, 2017 to July 31, 2018
            THIRD REPORTING PERIOD          THIRD AUDIT PERIOD
            TCR Review                      August 1, 2018 to July 31 , 2019
            Onboarding Review               August 1, 2018 to July 31, 2019
            Compensation Review             August 1, 2018 to July 31 , 2019
            Threshold System Analysis       August 1, 2018 to July 31, 2019
            FOURTH REPORTING PERIOD         FOURTH AUDIT PERIOD
            TCR Review                      A uoust 1, 2019 to July 31 , 2020
            Onboarding Review               A ugust 1, 2019 to July 31 , 2020
            Due Diligence Review            A ugust 1, 2019 to July 31 , 2020
            Threshold System Analysis       August 1, 2019 to July 31, 2020
            FIFTH REPORTING PERIOD          FIFTH AUDIT PERIOD
            TCR Review                      August 1, 2020 to July 31 , 2021
            Onboardinq Review               Auqust 1, 2020 to July 31, 2021
            Compensation Review             August 1, 2020 to July 31, 2021
            Threshold System Ana lysis      Auqust 1, 2020 to July 31 , 2021

             2. TCR Reviews

        During each audit period, the IRO or, if permitted by the government,
McKesson's Internal Aud it Department shall conduct an audit of McKesson customers
who requested and were granted one or more threshold increases for Highly Diverted
Controlled Substances. The sample customers for each TCR Review will be selected
as follows:



                                         15
  Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 56 of 76




       Within ten (10) calendar days following the close of the relevant audit period,
McKesson will provide DEA with a list of all McKesson distribution centers that had
more than twenty-five (25) independent retail pharmacy customers who requested ,
received , and had threshold increases for Highly Diverted Controlled Substances
approved by the Regulatory Affairs Department during the audit period. With in fifteen
(15) calendar days of receipt of this list, DEA shall select five (5) distribution centers for
the purposes of the selection of customers for the TCR Reviews. If DEA does not notify
McKesson of its distribution center selections within fifteen (15) calendar days after
receiving the list, McKesson may select the five (5) subject distribution centers, and
notify DEA that it has done so.

        Within fifteen (15) calendar days of the selection of the five (5) subject
distribution centers (either by DEA or McKesson), McKesson will provide DEA with lists
of customers who requested , received , and had threshold increases for Highly Diverted
Controlled Substances approved by the Regulatory Affairs Department during the
applicable Audit Period. Within fifteen (15) calendar days of receiving the customer lists
from McKesson , DEA, in consultation with the IRO when applicable, will select up to fifty
(50) customers for review from the provided lists. If DEA does not notify McKesson of
its selections within fifteen (15) calendar days after receiving the customer lists,
McKesson will select the fifty (50) customers for review, and will notify DEA that it has
done so. The selected customers for the TCR Reviews, along with the customers
selected for the Onboarding Reviews and the Due Diligence Reviews (as described
below) are referred to as "Sample Customers" for the various reviews.

              3. Onboarding Reviews

         In accordance with the schedule set forth above, the IRO or McKesson's Internal
Audit Department, if perm itted by the government, shall conduct an Onboarding Review
of fifty (50) Sample Customers. The Sample Customers for each Onboarding Review
will be selected as follows:

      With in ten (10) calendar days following the close of the relevant aud it period,
McKesson will provide DEA with a list of new independent retail customers that were
onboarded during the applicable audit period.

         Within fifteen (15) calendar days of receiving the customer lists from McKesson,
DEA, in consultation with the IRO when applicable, will select up to fifty (50) customers
for review from the provided lists. If DEA does not notify McKesson of its selections
with in fifteen (15) calendar days after receiving the customer lists, McKesson will select
the fifty (50) customers for review, and notify DEA that it has done so.

              4. Due Diligence Reviews

       In accordance with the schedule set forth above, the IRO or McKesson 's Internal
Audit Department, if permitted by the government, shall conduct a Due Diligence
Review of twenty (20) Sample Customers. The Sample Customers for each Due
Diligence Review will be selected as follows:

                                             16
     Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 57 of 76




      Within ten (10) calendar days following the close of the relevant audit period ,
McKesson will provide DEA with a list of independent retail customers that were the
subject of Event Triggered Due Diligence during the applicable audit period.

        Within fifteen (15) calendar days of receiving the customer lists from McKesson,
DEA, in consultation with the IRO when applicable, will select up to twenty (20)
customers for review from the provided lists. If DEA does not notify McKesson of its
selections within fifteen (15) calendar days after receiving the customer lists, McKesson
will select the twenty (20) customers for review, and notify DEA that it has done so.

        F.   Scope of TCR, On boarding and Due Diligence Reviews

       After identification of the Sample Customers (either by DEA or McKesson), the
IRO or McKesson's Internal Audit Department, if permitted by the government, will have
sixty (60) calendar days to analyze the Sample Customers' files . For each type of
review (TCR Review, Onboard ing Review and Due Diligence Review), the IRO or
McKesson's Internal Audit Department will compare the documents contained in each
Sample Customer file to the documentation standards contained in the CSMP
Operating Manual to determine whether the file contains the documentation required
under the terms of the CSMP Operating Manual for the subject activity. If any Sample
Customer file contains more than one TCR or Event Triggered Due Diligence, the IRO
or McKesson's Internal Audit Department will review the documentation for the most
recent TCR request or Event Triggered Due Diligence.

       For the purposes of determining deficiencies under Section IX.A subject to
penalties under Section IX.C, only deficiencies involving the absence of or incomplete
documentation required by the CSMP Operating Manual shall be subject to money
penalties.

        G.   Compensation Reviews

      For the Compensation Reviews, the IRO or McKesson's Internal Audit
Department, if permitted by the government, will review the compensation related
documents for all members of the Regulatory Affairs Department and analyze the
compensation received by those individuals for the period under audit. For each
member of the Regulatory Affairs Department, the IRO or McKesson's Internal Audit
Department will review the relevant compensation plan documents and analyze how the
compensation for each member of the McKesson Regulatory Department was
determined under the relevant McKesson programs.

V.     ANNUAL ASSESSMENT ANALYSIS AND REVIEW

       A.    Observations and Recommendations

       To the extent that the compliance reviews conducted by the IRO or McKesson's
Internal Audit Department identify questions or concerns about particular decisions
made by the Regulatory Affairs Department related to one or more sample files under

                                           17
   Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 58 of 76




review, the IRO or McKesson's Internal Audit Department may conduct interviews of the
members of the Regulatory Affairs Department who were involved in the decisions at
issue. A member of McKesson's legal team will be permitted to be present for any such
interviews. The IRO or McKesson's Internal Audit Department may also request the
opportunity to review e-mails and other documents that are directly related to the
decisions at issue. McKesson's legal department will be responsible for responding to
any such requests. To the extent that any of the requested documents are protected
from disclosure by any applicable privileges, the legal department will inform the IRO in
writing and provide a general description of the document and the privilege being
asserted. If the IRO and the Internal Audit Department continue to have questions or
concerns about particular decisions made by the Regulatory Affairs Department after
conducting interviews and/or reviewing relevant documents, the IRO or the Internal
Audit Department will include a description of the question or concern in the audit
report, as provided in Section VI.

       In addition, if the IRO or McKesson's Internal Audit Department notes any areas
for potential improvement during the course of the compliance reviews, the IRO or
McKesson's Internal Audit Department shall include any such recommendations in the
audit report, as provided in Section VI. Collectively, any such questions, concerns or
recommendations will be referred to as "Observations and Recommendations."
Observations and Recommendations shall be treated as advisory only and shall not be
treated as deficiencies for the purposes of Section IX.

      B.     Annual Threshold System Analysis and Assessment

       For each Reporting Period, McKesson or its outside consultant shall prepare a
report setting forth the metrics described below for the thresholds utilized by McKesson
for independent retail pharmacy customers as part of its enhanced threshold calculation
model. The metrics described below shall be calculated by McKesson or its outside
consultant based on data from the audit periods specified in the table set forth in
Section V.E.1 . The report summarizing the metrics listed below shall be referred to as
the "Annual Threshold Analysis and Assessment Report." McKesson or its outside
consultant shall provide the Annual Threshold Analysis and Assessment Report to the
IRO or McKesson's Internal Audit Department no later than sixty (60) days from the end
of the applicable Reporting Period.

        The Annual Threshold Analysis and Assessment Report shall contain the
following:

             1. Table listing the threshold calculation model settings at the beginning
                and the end of the Threshold Review Period for the following:

                a. Base code risk group assignments;

                b. Statistical parameters used for each risk group;

                c. Permitted minimum dosage amounts by base code; and

                                          18
      Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 59 of 76




                 d. Customer counts       underlying   the   statistical   calculations   by
                    geographic region.

              2. Table showing frequency distribution of threshold types (defined as a
                 percentage of total thresholds) at the beginning and the end of the
                 Threshold Review Period for the following:

                 a. Percentage of customer base codes assigned i) a model generated
                    binding ("model binding") threshold , ii) a model generated non­
                    binding threshold , and iii) a non-model threshold;

                 b. Within those assigned model binding thresholds, percentage
                    receiving each type (i.e., benchmark, same customer, minimum,
                    rare drug national benchmark); and

                 c. Within those assigned non-model thresholds, percentage receiving
                    each type.

              3. Tables illustrating statistical analysis of gap between threshold and
                 purchasing level at the beginning and end of the Threshold Review
                 Period for the following:

                 a. Distribution of dosage unit gap between threshold and actual
                    purchasing (data points: median, 25th percentile and 75th
                    percentile); and

                 b. Distribution of changes in size of gap over time (e.g., average gap
                    in the first month of the Threshold Review Period compared to the
                    average gap in the last month of the Threshold Review Period).

             4. Table illustrating the overall change in threshold levels during the
                Threshold Review Period by showing the distribution of threshold
                change direction (i.e ., compare percentage increasing, decreasing and
                staying the same).

       During the First Reporting Period, the analysis for items 2 through 4 above will be
limited to those independent retail pharmacy customers for whom the enhanced
threshold calculation model was fully implemented on or before the first full month of the
reporting period.

VI.     AUDIT REPORTS

        A.   Annual Assessment Meeting and Review

       Within fourteen (14) days of completing all of the designated reviews for a
particular Reporting Period, the IRO or McKesson's Internal Audit Department shall
meet with the Senior VP, the Senior Director, Regulatory Affairs CSMP, East Region,
the Senior Director, Regulatory Affairs CSMP, West Region , and members of

                                           19
   Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 60 of 76




McKesson's legal department. McKesson may also invite its outside consultant to this
meeting. During this meeting, the IRO or McKesson's Internal Audit Department shall
review the preliminary results of the relevant compliance reviews and discuss any
Observations and Recommendations based on those reviews. The IRO or McKesson's
Internal Audit Department shall also review the information contained in the Annual
Threshold Analysis and Assessment Report during this meeting. In addition, the IRO or
McKesson's Internal Audit Department will also review any potential weaknesses in the
CSMP and discuss ways in which to address those weaknesses. The IRO or
McKesson's Internal Audit Department will include a detailed summary of the substance
of this meeting in its draft audit report for the relevant Reporting Period. The IRO or
McKesson's Internal Audit Department shall provide its draft audit report to McKesson
on or before the end of the relevant Reporting Period.

       B.     TCR , Onboarding and Due Diligence Reviews

       The IRO or McKesson's Internal Audit Department shall prepare a draft audit
report that details the preliminary resu lts of the compliance reviews specified for a
particular Reporting Period. To the extent a review reveals deficiencies in the
documentation required by the CSMP Operating Manual, the IRO or McKesson's
Internal Audit Department will describe those deficiencies in detail in the draft report and
describe any actions necessary to correct the deficiencies.

       The IRO or McKesson's Internal Audit Department shall provide its draft audit
report to the Regulatory Affairs Department for a response. Within thirty (30) calendar
days of its receipt of the draft report, the Regulatory Affairs Department will respond to
each finding of a deficiency, including, where appropriate, describing any corrective
action taken (or to be taken) as a result of the findings made by the IRO or McKesson's
Internal Audit Department, providing contemporaneous alternative documentation
supporting a relevant decision, as allowed by the CSMP Operating Manual (e.g. , an e­
mail approval describing the justification for a decision), or providing additional context
explaining the deficiency and why it occurred. The Regulatory Affairs Department may
not correct a deficiency by providing post hoc justifications for relevant decisions or
approvals in the absence of contemporaneous alternative documentation.

        For TCR Reviews, Onboarding Reviews and Due Diligence Reviews , the final
audit report shall set forth the following: i.) the original findings of the IRO or
McKesson's Internal Audit Department; ii.) the Regulatory Affairs Department's
responses to those findings ; and iii.) the conclusion of the IRO or McKesson's Internal
Audit Department as to whether its original deficiency findings, if any, have been
adequately addressed by the responses of the Regulatory Affairs Department. In the
event that the Regulatory Affairs Department did not address and resolve any findings
of deficiencies, the IRO or McKesson's Internal Audit Department will separately list
customers for whom there were the unresolved deficiencies in the required
documentation. The IRO or McKesson's Internal Audit Department shall complete its
final audit report within thirty (30) calendar days of its receipt of the responses of the
Regulatory Affairs Department.


                                            20
   Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 61 of 76




        McKesson shall provide a copy of the final audit report to the government within
five (5) business days of receipt from the IRO or McKesson's Internal Audit Department.
McKesson shall also include a copy of the fina l audit report with its Annua l Reports.
Nothing in this Addendum shall be interpreted as obligating the IRO or McKesson's
Internal Audit Department to submit any additional documentation (e.g., work papers
created by the IRO or McKesson's Internal Audit Department during the audits) to DEA.

       C.     Compensation Reviews

        No later than three (3) months before the end of the applicable Reporting Period,
the IRO or McKesson's Internal Audit Department shall complete its review of the
compensation received by the Regulatory Affairs Department and Regulatory Affairs
Th ird-Party Personnel and determine whether the compensation received was
consistent with the limitations set forth in Section 111.C.2. In the event that the IRO or
McKesson's Internal Audit Department concludes that the compensation received by
the members of the Regulatory Affairs Department or Regulatory Affairs Third-Party
Personnel was consistent with the limitations contained in Section 111.C .2, the IRO or
McKesson's Internal Audit Department shall include a certification to that effect in its
final audit report.

        In the event that the IRO or McKesson's Internal Audit Department initially
determines that the compensation received by a member of the Regulatory Affairs
Department or Regulatory Affairs Third-Party Personnel was inconsistent with the
limitations contained in Section 111.C.2 of this Addendum, the IRO or McKesson's
Internal Audit Department shall meet with U.S. Pharmaceutical's SVP, Human
Resources Department ("Human Resources SVP") to review th is initial determination.
This meeting shall take place within fourteen (14) days of the completion of the
Compensation Review.

         If the Human Resources SVP agrees with the initial determination made by the
IRO or McKesson's Internal Audit Department or if the IRO or McKesson's Internal Audit
Department and the Human Resources Department disagree after consu ltation , the IRO
or McKesson's Internal Audit Department will generally describe the compensation that,
in its professional judgment, violated the terms of this Addendum and provide the
number of individuals who received improper compensation in its draft audit report.
W ith in thirty (30) days of receiving the draft audit report, McKesson shall provide a
response to the findings contained in the draft audit report, including a description of
any corrective action to be taken as a result of the findings. In the final audit report, the
IRO or McKesson's Internal Audit Department shall state its conclusion as to whether
McKesson has adequately addressed its findings. In the event that McKesson is unable
to demonstrate that the compensation received by the Regulatory Affairs Department
was consistent with the requirements of Section 111.C.2, the IRO or McKesson's Internal
Audit Department shall state the number of individuals who received improper
compensation and state the tota l va lue of the improper compensation that was paid in
the final audit report.



                                            21
   Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 62 of 76




       If the IRO or McKesson's Internal Audit Department changes its initial
determination after meeting with the Human Resources SVP, the IRO or McKesson's
Internal Audit Department will report its initial determination and its revised
determination in the final audit report in sufficient detail so that the government can
evaluate the basis for both determinations (without identifying any individuals by name).

       D.     Observations and Recommendations

       The IRO or McKesson's Internal Audit Department shall provide detailed
descriptions of any Observations and Recommendations in the draft audit report.
Within thirty (30) days of receiving the draft audit report, McKesson shall provide
responses to each Observation and Recommendation. The final audit report shall
include a listing of the Observations and Recommendations made by the IRO or
McKesson's Internal Audit Department and McKesson's responses.

       E.    Annual Threshold Analysis and Assessment Report

       The IRO or McKesson's Internal Aud it Department shall include comments on
the metrics contained in the Annual Threshold Analysis and Assessment Report in the
draft audit report. Within thirty (30) days of receiving the draft audit report, McKesson,
or its outside consultant, shall provide a response to any comments . The final audit
report shall attach the Annual Threshold Analysis and Assessment Report and shall
include any comments by the IRO or McKesson's Internal Audit Department and
McKesson's responses.

VII.   MEETINGS

       A.    Briefings on Drug Diversion Trends

        DEA and McKesson agree that during the term of this Addendum DEA may, at its
discretion, brief the IRO and McKesson on trends and developments in the diversion of
controlled substances. DEA may provide up to four (4) such briefings in any Reporting
Period. Said briefings may be carried out through live trainings, video conferences,
telephone conferences and/or the dissemination of written materials.

       B.    Periodic Presentations and Meetings

      Within thirty (30) days of the government's receipt of the final audit report from
McKesson , the IRO or McKesson's Internal Audit Department shall make an oral
presentation of the report to the DEA and DOJ contacts identified in Section X.D.
McKesson shall participate in this presentation.

       DEA and McKesson agree that the parties, including representatives from DOJ,
and the IRO, shall meet at least once during each Reporting Period at a mutually
agreeable date and location to discuss the IRO's responsibilities and activities required
by this Addendum . If the parties and the IRO cannot agree on a date and location for
any such presentation or meeting , then DEA shall select the date and location.

                                           22
   Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 63 of 76




McKesson shall send representatives, who are familiar with the IRO's responsibilities
and activities and have authority to make binding decisions on behalf of McKesson , to
each such meeting.

        C.    Implementation and Annual Meetings

        No later than sixty (60) calendar days after the government's receipt of the
Implementation Report and no later than sixty (60) calendar days after receipt of each
Annual Report (unless the parties mutually agree), McKesson and appropriate
personnel from the government shall meet in person at a location to be determined by
the government to review the information contained in the Implementation Report and
Annual Reports, review any Observations and Recommendations made by the IRO or
McKesson's Internal Audit Department and discuss other issues related to the
prevention of diversion of controlled substances. McKesson's General Counsel and the
Senior VP shall participate in these meetings. As stated in the Preamble , DEA's
participation in these meetings and any statements made by DEA during the meetings
shall not be construed as an endorsement or approval by DEA that McKesson's current
or future programs satisfy McKesson's obligations under the CSA and the implementing
regulations.

VIII.   REPORTING

        A.    Notification Requirements

              1. CSMP Operating Manual

        If McKesson implements a material change to the CSMP Operating Manual for
independent retail pharmacy customers during the term of th is Addendum, McKesson
will notify DEA in writing within thirty (30) ca lendar days of the implementation of such a
change. For the purposes of this notification requirement, material changes to the
CSMP Operating Manual are:

                 a. Changes in the manner in which suspicious orders are identified
                    and reported to DEA;

                 b. Changes in the methodology by wh ich monthly thresholds are
                    calculated (Pilot Programs are exempt from this notification
                    requirement);

                 c. Changes in the process by which TCRs are evaluated and
                    approved ;

                 d. Changes in the criteria by which customers may be eligible for
                    temporary threshold increases; and

                 e. Changes in the process by which new customers are onboarded.



                                            23
   Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 64 of 76




       McKesson understands that the material changes listed above could affect the
original intent of the parties with respect to the terms and conditions contained in th is
Addendum. DEA shall have the right, within sixty (60) calendar days of its receipt of a
notice of a material change to the CSMP Operating Manual, as provided by this
subsection , to require McKesson to meet with representatives of DEA for the purpose of
negotiating an amendment to the Addendum to the extent necessary to ensure the
continued application and intent of the Addendum as applied to McKesson's revised
CSMP Operating Manual.

              2. List of Highly Diverted Controlled Substances

       McKesson and DEA recognize that drugs may need to be added or removed
from the list of Highly Diverted Controlled Substances depending on the evaluation of
drug diversion trends. McKesson shall make reasonable efforts to stay informed about
drug diversion trends in order to continue to identify appropriate drugs for inclusion on
the Highly Diverted Controlled Substances list and to potentially remove drugs that are
no longer appropriate for inclusion on the list.

        McKesson agrees to notify DEA in writing of any changes to the list of Highly
Diverted Controlled Substances within thirty (30) calendar days of making a change to
the list. DEA shall have the right, within sixty (60) calendar days of receipt of such
notice, to request a meeting with McKesson to discuss McKesson's changes to the list.

        During the term of this Addendum, DEA may provide McKesson with written
notification of drugs it proposes to be added to, or removed from , the Highly Diverted
Controlled Substances list. McKesson agrees to review DEA's proposal in good faith,
and to notify DEA of McKesson's determination within thirty (30) calendar days of
receipt of DEA's written notification.       If McKesson agrees with DEA's proposal,
McKesson will modify its Highly Diverted Controlled Substances list and provide DEA
with written notice of the effective date of the modification . After making a modification
suggested by DEA, McKesson reserves the right to make future modifications to the
Highly Diverted Controlled Substances list (e.g., deleting a drug that DEA had
previously requested be added) and provide DEA with written notice of that
modification, as set forth above.

             3. Regulatory Affairs Department

      McKesson shall report to DEA, in writing , any changes in the identity or material
changes in the job description for the following positions in the Regulatory Affairs
Department within thirty (30) calendar days of the effective date of any such change:

                 a. Senior VP;

                 b. Senior Directors CSMP; and

                 c. Directors of Regulatory Affairs CSMP.


                                           24
   Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 65 of 76




       In addition, McKesson shall report to DEA in writing , any permanent reduction in
the number of full time employees in the Regulatory Affairs Department within thirty (30)
calendar days of any such reduction becoming effective. DEA shall have the right,
within sixty (60) calendar days of receipt of any notice required by this subsection, to
request a meeting with McKesson to discuss such changes .

              4. Compliance Committees

        McKesson shall report to DEA, in writing , any changes in the membership of the
ROC or the National Governance Committee (by position or title) within thirty (30)
calendar days of the date of any such change becoming effective. DEA shall have the
right, within sixty (60) calendar days of receipt of any notice required by this subsection,
to request a meeting with McKesson to discuss such changes .

       B.     Implementation Report

      No later than one hundred and twenty (120) calendar days from the Effective
Date (unless otherwise agreed to in writing by the parties), McKesson shall submit an
Implementation Report to the government containing the information set forth below.

              1. Regulatory Affairs Department

                 a. Copies of current organizational charts for the Regulatory Affairs
                    Department;

                 b. A description of the position of Senior VP , the scope of
                    responsibilities involved with that position and the authority included
                    with that position;

                 c. A description of each position within the Regulatory Affairs
                    Department, the name of the current occupant, the scope of
                    responsibil ity involved with the position, and the authority included
                    with the position; and

        For Regulatory Affairs Third-Party Personnel, McKesson will provide the name of
each individual, the name of the outside firm that employs that individual (if applicable)
and a description of the work performed by that individual on behalf of the Regulatory
Affairs Department. For the purposes of this reporting requirement, it will be permissible
for McKesson to identify the outside firm, identify the individuals from that firm who
performed work for the Regulatory Affairs Department and describe generally the work
performed by the outside firm.




                                            25
  Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 66 of 76




              2. Compliance Committees

                  a. A list of the titles of the members of the of the CSMP Regulatory
                     Operating Committee; and

                     A list of the titles of the members of the National Governance
                     Committee.

              3. Code of Conduct and Policies and Procedures

                  a. A copy of the current version of the Code of Conduct; and

                  b. A copy of the current version of the CSMP Operating Manual.

       If any of the substantive provisions of the CSMP Operating Manual or Code of
Conduct have changed since the Effective Date, McKesson shall include a description
of those changes in the Implementation Report.

              4. Distribution Centers

        A list of any McKesson U.S. Pharmaceutical distribution centers that hold a DEA
certificate of registration as of the date of the report that are not listed on Appendix A. If
there have been no changes to the list of distribution centers in Appendix A , McKesson
shall state in the Implementation Report that there has been no change.

              5. Thresholds

       A description of the enhanced methodology to be used by McKesson to set and
calculate thresholds for independent retail customers . McKesson shall include a
detailed description of the enhanced methodologies in the Implementation Report and
provide a description of the implementation plan for those new methodologies.

              6 . Suspicious Order Reports

      A summary of the manner in which suspicious orders are identified and reported
to DEA as of the date of the report.

              7. Highly Diverted Controlled Substances

        A copy of the list of Highly Diverted Controlled Substances in effect as of the date
of the Implementation Report.




                                             26
   Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 67 of 76




      C.     Annual Reports

        No later than ninety (90) calendar days following the first anniversary of the
Effective Date (unless otherwise agreed to by the parties), McKesson shall submit its
first Annual Report to the government. Thereafter, in order to set an established
schedule, McKesson will notify the government of an annual due date for the remaining
Annual Reports required by this Section .

      Each Annual Report shall contain the following information:

             1. Regulatory Affairs Department

                a. Copies of current organizational charts for the Regulatory Affairs
                   Department;

                b. A description of the position of Senior VP, the scope of
                   responsibilities involved with that position and the authority included
                   with that position . To the extent that the job description and/or
                   responsibilities of the Senior VP have changed since the previous
                   report to the government, McKesson shall describe the change in
                   the Annual Report;

                c. A description of each position within the Regulatory Affairs
                   Department, the name of the current occupant, the scope of
                   responsibility involved with the position, and the authority included
                   with the position. To the extent that there have been changes in
                   the organizational structure of the Regulatory Affairs Department
                   since the previous report to the government, McKesson shall
                   describe the change in the Annual Report; and

                d. For Regulatory Affa irs Third-Party Personnel, McKesson will
                   provide the name of each individual, the name of the outside firm
                   that employs that individual (if applicable) and a general description
                   of the work performed by that individual on behalf of the Regulatory
                   Affairs Department. For the purposes of this reporting requirement,
                   it will be permissible for McKesson to identify the outside firm,
                   identify the individuals from that firm who performed work for the
                   Regulatory Affairs Department and describe generally the work
                   performed by the outside firm .

             2. Compliance Committees

                a. A list of the members of the CSMP Regulatory Operating
                   Committee (by title or position); and



                                          27
  Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 68 of 76




                  b. A list of the members of the National Governance Committee (by
                     title or position).

       To the extent that the membership of the CSMP Regulatory Operating
Committee or National Governance Committee has changed (by titles or positions)
since the previous report or notification to DEA, McKesson shall describe any changes
in the Annual Report.

              3. Code of Conduct and Policies and Procedures

                  a. A copy of the current version of the Code of Conduct;

                  b. A copy of the current version of the CSMP Operating Manual; and

                  c. A copy of the CSMP operating manual applicable to Retail National
                     Accounts.

       To the extent that the Code of Conduct or CSMP Operating Manual have
substantively changed since the previous report or notification to DEA, McKesson shall
describe the changes in the Annual Report.

              4. Distribution Centers

        A list of any McKesson U.S. Pharmaceutical distribution centers that hold a DEA
certificate of registration as of the date of the report that are not listed on Appendix A. If
there have been no changes to the list of distribution centers in Appendix A, McKesson
shall state in the Annual Report that there has been no change.

              5. Thresholds

        A description of the methodology used by McKesson as of the date of the report
to set and calculate thresholds for independent retail customers. To the extent that
McKesson changed its threshold methodologies after the date the previous report or
notification to DEA, McKesson shall include a detailed description of the change. If the
methodology used by McKesson to set and adjust thresholds has not changed since the
previous report to DEA, McKesson shall state that there has been no change in
methodology.

       A description of McKesson's ability to run threshold change reports that reflect
automated and programmatic threshold adjustments that have been implemented
during the Reporting Period. DEA shall have the right to make a written request to
McKesson for a sample threshold change report to verify the description provided by
McKesson. McKesson shall respond to any such written request within fourteen (14)
calendar days.




                                             28
   Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 69 of 76




              6. Suspicious Order Reports

       A detailed description of the manner in which suspicious orders are identified and
reported to DEA as of the date of the Annual Report. To the extent that McKesson
changed its procedures for identifying and reporting suspicious orders after the previous
report to DEA, McKesson shall include a detailed description of the change in the
Annual Report.

              7. Highly Diverted Controlled Substances

       A copy of the list of Highly Diverted Controlled Substances in effect as of the date
of the Annual Report.

              8. Training

       In the Annual Report, McKesson shall describe the CSMP training that was
performed during the Reporting Period. This description shall include a summary of the
topics cove red during each training session, the length of each training session , and the
number of people who attended each training session. Copies of the training materials
used during each session during a Reporting Period and the names of attendees shall
be made available to DEA upon written request.

             9. Audit Reports

      McKesson shall include copies of the final audit reports required in Section VI in
the Annual Report.

     All annual reports and all final Audit Reports produced by the IRO, or
McKesson's Internal Audit Department, shall be provided to each member of the Audit
Committee of McKesson's Board of Directors.

      D.     Designation of Information

       McKesson shall clearly identify any portions of this Addendum and the
submissions it makes to DEA or DOJ pursuant to this Addendum (including the Interim
Report, Annual Reports and Audit Reports) that it believes are trade secrets, or
information that is commercial or financial and privileged or confidential, or otherwise
potentially exempt from disclosure under the Freedom of Information Act ("FOIA"), 5
U.S.C. § 552. McKesson shall also be afforded the opportunity to identify any portions
of submissions made by the IRO to the government that McKesson believes are trade
secrets, or information that is commercial or financial and privileged or confidential,
otherwise exempt from disclosure under FOIA. All such information may be exempt
from disclosure under the FOIA and any other state or federal law or regulation
protecting such information from public disclosure and, upon receipt of a request to
release such, DEA agrees to provide McKesson reasonable opportunity to respond to
any such requests.



                                           29
      Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 70 of 76




        E.    Requests for Extensions of Time

        McKesson may request an extension of any deadline contained in this
Addendum by submitting a written request to DEA and provide good cause for the
requested extension. With the exception of the three (3) business day deadline for
reporting computer errors , McKesson shall submit any request for an extension of time
at least fourteen (14) calendar days prior to the applicable deadline. DEA shall not
unreasonably withhold its consent to a request for an extension . In the event that DEA
fails to respond in writing to a written request for an extension within seven (7) ca lendar
days, McKesson's request for an extension will be deemed granted.

IX.     BREACH AND DEFAULT PROVISIONS

        As the exclusive contractual remedy for the breach of any provision conta ined in
this Addendum, McKesson and DEA agree that the failure to comply with the obligations
set forth below in Section IX.A may lead to the imposition of monetary penalties , subject
to the notice and opportunity to cure and dispute resolution procedures contained in this
Section. DEA's ability to seek contractual remedies does not preclude it from seeking
administrative remedies under the CSA and the implementing regulations.

       These penalties are not intended to supplant or waive any other remedy
available to DEA under the CSA and the implementing regulations and do not waive any
civil penalties available to the United States under 21 U.S.C. § 842(c) for future
misconduct. Monetary penalties shall be paid in the same manner as the Un ited States'
Settlement Agreement and Re lease, Section V. In the event that disputes arise under
this Addendum concerning the application of monetary penalties, DEA may seek to
recover monetary penalties for breach of this Addendum in any federal court of
competent jurisdiction.

       In addition, DEA, in its sole discretion , may elect to reduce or waive any penalties
imposed pursuant to this Addendum if the relevant violation is timely reported to DEA.
Where McKesson has affirmatively reported the violation or deficiency, DEA shall
favorably consider that fact. In the event that DEA elects to exercise its discretion and
reduce or waive any penalties, DEA shall notify McKesson in writing of its decision. The
decision by DEA to waive enforcement of any such provision does not constitute any
waiver as to any other remedy under the CSA or the implementing regulations .

        A.    Obligations Subject to the Potential Imposition of Monetary Penalties

              1. Organizational and Policy Requirements:

       Other than for violations that DEA has waived or McKesson has cured,
McKesson's failure to do any of the following shall result in the imposition of monetary
penalties:

                 a. Maintain the position of Senior VP as requ ired by Section 111.B.1.a;



                                            30
  Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 71 of 76




                b. Maintain a CSMP Regulatory Operating Committee as required by
                   Section II1.B.2;

                c. Maintain a National Governance Committee as required by Section
                   II1.B.3;

                d. Maintain a Code of Conduct as required by Section III.D.1;

                e. Maintain a CSMP Operating Manual as required by Section II1.D.2;

                f.   Maintain an ethics hotline as required by Section II1.G; or

                g. Maintain non-retaliation policies as required by Section 1I1.F.

             2. Failure to Submit Timely Notifications or Reports

                a. Other than for violations that DEA has waived or McKesson has
                   cured , McKesson's failure to submit any notification or report
                   required by the deadlines contained in Section VIII (as modified by
                   any extension of time requested by McKesson and approved by
                   DEA) shall be deemed a violation of this Subsection.

                b. Other than for violations that DEA has waived or McKesson has
                   cured , each instance where McKesson fails to include material
                   information in a report required by Section VIII , as described in this
                   Addendum , shall be deemed a violation of this Subsection.

             3. Audit Report Findings Subject to the Potential Imposition of Monetary
                Penalties

                a. To the extent that IRO or McKesson's Internal Audit Department
                   lists findings of deficiencies (other than those addressed and
                   resolved as permitted by Section VI. B) in any of its final audit
                   reports for TCR Reviews, Onboarding Reviews, Due Diligence
                   Reviews and Compensation Reviews , those unresolved
                   deficiencies, un less waived or cured, shall result in the imposition of
                   monetary penalties for each deficient customer file or for each
                   member of the Regulatory Affairs Department who received
                   improper compensation . Any Observations and Recommendations
                   made by the IRO or McKesson's Internal Audit Department shall
                   not be subject to the imposition of monetary penalties.

             4. Highly Diverted Controlled Substances

      McKesson's shipment of any Order after the Effective Date in the following
circumstances shall, unless waived , result in the imposition of monetary penalties for
each Order shipped:


                                            31
   Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 72 of 76




                 a. Where McKesson ships an omitted Order of a Highly Diverted
                    Controlled Substance to an independent retail customer;

                 b. Where McKesson ships an Order for a Highly Diverted Controlled
                    Substance to an independent retail customer who does not have a
                    documented threshold for such Highly Diverted Controlled
                    Substance;

                 c. Where McKesson ships an Order for a Highly Diverted Controlled
                    Substance to a new independent retail customer without
                    documenting the approval for the initial threshold for such Highly
                    Diverted Controlled Substance if that threshold is different from the
                    default threshold , the threshold based on a programmatic
                    adjustment or the threshold calculated by McKesson's automated
                    system for such Highly Diverted Controlled Substance;

                 d. Where McKesson ships an Order for a Highly Diverted Controlled
                    Substance to an existing independent retail customer after having
                    raised the Threshold for that Highly Diverted Controlled Substances
                    within the same Month without documenting the approval for the
                    changed threshold, if that changed threshold is different from the
                    initial default threshold, the threshold based on a programmatic
                    adjustment or the threshold calculated by McKesson's automated
                    system for such Highly Diverted Controlled Substance; or

                 e. Where McKesson ships an Order for a Highly Diverted Controlled
                    Substance to an independent reta il customer that exceeds the
                    threshold that exists at the time of the Order for such Highly
                    Diverted Controlled Substance without an increase in the threshold
                    that is supported by appropriate Regulatory Affairs Department
                    approval.

       Computer errors shall not be the subject of penalties under this Section . DEA
reserves the right to seek penalties for unaddressed or recurring computer errors (i.e.,
the identical computer failure occurring on a regular basis without correction) . To seek
penalties for unaddressed or recurring computer errors, DEA must follow the notice and
opportunity to cure provisions set forth below.

       For Orders shipped in violation of Section IX.A.4 .c and IX.A.4.d, only those
orders shipped in the same month of the non-compliant threshold change or threshold
setting shall be considered violations for purposes of imposing monetary penalties
under this Addendum .




                                          32
   Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 73 of 76




       B.     Notice and Opportunity to Cure

              1. Demand Letter

       Upon a finding made by DEA during the term of this Addendum that McKesson
failed to comply with any of the obligations listed in Section IX.A, DEA, Office of
Diversion Control, shall promptly notify McKesson in writing of (a) the specific
obligations that DEA alleges that McKesson failed to follow, and (b) DEA's intention to
seek the imposition of monetary penalties. This notification shall be referred to as a
"Demand Letter. " DEA must act promptly once it has knowledge of the alleged violation
and include sufficient detail of its allegations in a Demand Letter to permit McKesson to
investigate and respond to those allegations.

              2. Response to Demand Letter

        Within ten (10) calendar days after the receipt of a Demand Letter, McKesson
shall respond in writing to DEA and either (a) state that is has cured or will cure within a
specified amount of time the failure to comply with the obligations in question and
describe the proposed cure in sufficient detail to permit DEA to evaluate the cure or
proposed c.ure; (b) state that McKesson disputes that it has breached an obligation
contained in Section IX.A, or (c) set forth an offer to pay DEA monetary penalties in
accordance with the schedule below. If McKesson cures the failure to comply, no
stipulated penalties shall be due. For failures that cannot be cured (e.g., improper
compensation paid to employee that is not feasibly retrievable, Orders shipped in
violation of Section IX.A.4.a-e without contemporaneous alternative documentation),
McKesson must either pay the specified monetary penalty within ten (10) calendar days
(in accordance with instructions contained in the Demand Letter) or inform DEA in
writing within ten (10) calendar days that it disputes that it has breached an obligation
contained in Section IX.A. McKesson may cure a failure to comply with certain
obligations by providing contemporaneous alternative documentation (i.e ., an e-mail
approval describing the justification for a decision) and completing the missing
documentation required by the CSMP Operating Manual. The Regulatory Affairs
Department may not cure a failure to comply by providing post hoc justifications for
relevant decisions or approvals in the absence of contemporaneous alternative
documentation or by providing prospective remedial measures. Computer errors shall
not be deemed failures that cannot be cured under this Section.

              3. Enforcement

        If McKesson believes that there is no deficiency or that it has cured an alleged
deficiency noted by DEA, but DEA disagrees, DEA shall have the right to initiate an
action to recover monetary penalties for breach of this Addendum in any federal court of
competent jurisdiction. Where a response purports to cure a violation and the court
finds that McKesson's actions did not cure the violation, any applicable per diem
pena lties for the violation shall be calculated from the date of the receipt of the Demand
Letter by McKesson. Once DEA has knowledge of the violation, it must act
expeditiously to issue a Demand Letter.

                                            33
     Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 74 of 76




       C.    Schedule of Penalties

        Subject to the notice and opportunity to cure and dispute resolution procedures
set forth above, McKesson and DEA agree to the following schedule of pena lties:

             1. A monetary penalty of $1,000 for each day that an uncured violation of
                Section IX.A.1 persists.

             2. A monetary penalty of $5,000 for each day that an uncured violation of
                Section IX.A.2.a persists.

             3. A monetary penalty of $1 ,000 for each uncured violation of Section
                IX.A.2.b.

             4. A Stipulated Penalty of $10,000 for each customer file reflecting an
                uncured violation of Section IX.A.3.

             5. A Stipulated Penalty of $25,000, or three (3) times the value of the total
                improper compensation, as identified by the audit report, whichever is
                greater, for each employee of the Regulatory Affairs Department who
                was found to have received improper compensation by the IRO or
                McKesson's Internal Audit Department.

             6. A Stipulated Penalty of three (3) times the total amount of money
                charged for each Order, as defined in Section I1.B.3, and shipped in
                violation of Section IX.A.4.

       For the purposes of the penalties provided in Section IX.C.1-3, the penalties may
begin to accrue on the day on which McKesson receives a Demand Letter.

X.     MISCELLANEOUS

       A.    Record Retention

       McKesson shall maintain customer due diligence files relating to compliance with
the terms of this Addendum from the Effective Date up through and including one year
from the date toot the final Annual Report is submitted to the government.

       B.    Other Remedies

      DEA is not waiving , and is expressly reserving its right to pursue, any other
remedy it may have under the CSA and the implementing regu lations, including issuing
an Order to Show Cause seeking the revocation of McKesson's DEA registrations, for
any breach of this Addendum or for failure to comply with the CSA and the
implementing regulations. McKesson expressly reserves the right to dispute that any
such alleged breach of this Addendum occurred or that any such alleged breach
warrants revocation or suspension. In addition, nothing in this Addendum should be


                                           34
   Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 75 of 76




construed as a waiver of any of McKesson's Due Process rights in any future
administrative or court proceeding.

      C.       Beneficiaries

      The obligations and commitments contained in the MOA and this Addendum are
intended for the benefit of McKesson and DEA only and do not confer any rights or
impose any obligations or commitments to any third party.

      D.       Notifications and Submission of Reports

       Unless otherwise stated in writing after the Effective Date, notifications and
reports required by this Addendum shall be submitted to the following points of contact
for DEA or DOJ:

           •   Drug Enforcement Administration , Diversion Control Division , 8701
               Morrissette Drive , Springfield , Virginia 22152;

           •   Drug Enforcement Administration, Office of Chief Counsel, Diversion and
               Regulatory Litigation Section, 8701 Morrissette Drive, Springfield, Virginia
               22152;

           •   U.S. Department of Justice, Criminal Division , Narcotic and Dangerous
                                                                     nd
               Drug Section , 145 N St. NE (2 Constitution Square), 2 Floor, East Wing,
               Washington , D.C . 20530.

       DEA, Diversion Control Division, shall have the sole responsibility for requesting
additional information as provided in various places in this Addendum, making sample
selections for the various compliance reviews (Section IV) , requesting meetings with
McKesson (e.g., Section VIII.A.1 ), granting extensions of time (Section VIII.E) , and
waiving penalties (Section IX).

       McKesson shall also provide copies of the Implementation Report required by
Section VIII.B and the Annual Reports required by Section VIII.C to the following DEA
Field Divisions:

           •   Drug Enforcement Administration , Denver Field Division, Office of
               Diversion, 12154 East Easter Boulevard , Centennial, Colorado 80112;

           •   Drug Enforcement Administration , Detroit Field Division, Office of
               Diversion , 431 Howard Street, Detroit, Michigan 48226; and

           •   Drug Enforcement Administration , Miami Field Division , Office of
               Diversion, 2100 North Commerce Parkway, Weston, Florida 33326.




                                            35
  Case 2:17-cv-02187-JHS Document 122-1 Filed 09/13/19 Page 76 of 76




       Notifications required by this Addendum shall be submitted to the following points
of contact for McKesson :

           •   Senior Vice President, U.S. Pharmaceutical, Regulatory Affairs and
               Compliance
               McKesson Corporation
               One Post Street, 36th Floor
               San Francisco, CA 94104

           •   Vice President, U.S. Pharmaceutical, Regulatory Affairs &
               Compliance
               McKesson Corporation
               6535 State Highway 161
               Irving, TX 75039-2402

           •   Assistant General Counsel, U.S. Pharmaceutical ·
               McKesson Corporation
               One Post Street, 36th Floor
               San Francisco, CA 94104

       All notifications and reports required by this Addendum may be transmitted by e­
mail, with a confirmation copy mailed by overnight or first class mail. Within thirty (30)
days of the Effective Date, the parties will exchange e-mail addresses for the relevant
points of contact.

      E.       Amendments to the Addendum

      This Addendum, together with the MOA, constitute the complete agreement
between the DEA and McKesson and may not be amended except by written consent of
the DEA and McKesson .

      F.       Termination of this Addendum

       This Addendum, and all the representations, obligations, requirements and
remedies shall terminate sixty (60) days from the date on which the government
receives McKesson's final Annual Report under Section VIII.C .




                                           36
